EXECUTION VERSION

CREDIT AGREEMENT

dated as of August 5, 2014

among

EBIX, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

PARTY HERETO FROM TIME TO TIME,

as Guarantors

THE LENDERS PARTY HERETO FROM TIME TO TIME,

REGIONS BANK,

as Administrative Agent and Collateral Agent,

MUFG UNION BANK, N.A.,

as Syndication Agent,

and

SILICON VALLEY BANK,

as Documentation Agent

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

and

MUFG UNION BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   SECTION 1      DEFINITIONS AND INTERPRETATION      1   

Section 1.1

    

Definitions

     1   

Section 1.2

    

Accounting Terms

     32   

Section 1.3

    

Pro Forma Calculations

     33   

Section 1.4

    

Rules of Interpretation

     34    SECTION 2      LOANS AND LETTERS OF CREDIT      35   

Section 2.1

     Revolving Loans      35   

Section 2.2

     Swingline Loans      38   

Section 2.3

     Issuances of Letters of Credit and Purchase of Participations Therein     
40   

Section 2.4

     Pro Rata Shares; Availability of Funds      43   

Section 2.5

     Evidence of Debt; Register; Lenders’ Books and Records; Notes      45   

Section 2.6

     Scheduled Principal Payments      45   

Section 2.7

     Interest on Loans      45   

Section 2.8

     Conversion/Continuation      47   

Section 2.9

     Default Rate of Interest      48   

Section 2.10

     Fees      48   

Section 2.11

     Prepayments/Commitment Reductions      49   

Section 2.12

     Application of Prepayments      51   

Section 2.13

     General Provisions Regarding Payments      51   

Section 2.14

     Sharing of Payments by Lenders      52   

Section 2.15

     Cash Collateral      53   

Section 2.16

     Defaulting Lenders      53   

Section 2.17

     Removal or Replacement of Lenders      55    SECTION 3      YIELD
PROTECTION      57   

Section 3.1

    

Making or Maintaining LIBOR Loans

     57   

Section 3.2

    

Increased Costs

     58   

Section 3.3

    

Taxes

     60   

Section 3.4

    

Designation of a Different Lending Office

     63    SECTION 4      GUARANTY      63   

Section 4.1

    

The Guaranty

     63   

Section 4.2

    

Obligations Unconditional

     64   

Section 4.3

    

Reinstatement

     65   

Section 4.4

    

Certain Additional Waivers

     65   

Section 4.5

    

Remedies

     65   

Section 4.6

    

Rights of Contribution

     65   

Section 4.7

    

Guarantee of Payment; Continuing Guarantee

     65   

Section 4.8

    

Keepwell

     65    SECTION 5      CONDITIONS PRECEDENT      66   

Section 5.1

    

Conditions Precedent to Initial Credit Extensions

     66   

Section 5.2

    

Conditions to Each Credit Extension

     68   

 

-i-



--------------------------------------------------------------------------------

SECTION 6      REPRESENTATIONS AND WARRANTIES

     69   

Section 6.1

    

Organization; Requisite Power and Authority; Qualification

     69   

Section 6.2

    

Information, Equity Interests and Ownership

     69   

Section 6.3

    

Due Authorization

     69   

Section 6.4

    

No Conflict

     69   

Section 6.5

    

Governmental Consents

     69   

Section 6.6

    

Binding Obligation

     70   

Section 6.7

    

Financial Statements

     70   

Section 6.8

    

No Material Adverse Effect; No Default

     70   

Section 6.9

    

Tax Matters

     70   

Section 6.10

    

Properties

     71   

Section 6.11

    

Environmental Matters

     71   

Section 6.12

    

No Defaults

     71   

Section 6.13

    

No Litigation or other Adverse Proceedings

     71   

Section 6.14

    

Governmental Regulation

     72   

Section 6.15

    

Intellectual Property

     73   

Section 6.16

    

Pension Plans

     73   

Section 6.17

    

Solvency

     74   

Section 6.18

    

Compliance with Laws

     74   

Section 6.19

    

Disclosure

     74   

Section 6.20

    

Insurance

     75   

Section 6.21

    

Pledge Agreement and Security Agreement

     75   

Section 6.22

    

Mortgages

     75   

SECTION 7      AFFIRMATIVE COVENANTS

     75   

Section 7.1

    

Financial Statements and Other Reports

     75   

Section 7.2

    

Existence

     78   

Section 7.3

    

Payment of Taxes and Claims

     78   

Section 7.4

    

Maintenance of Properties

     78   

Section 7.5

    

Insurance

     78   

Section 7.6

    

Inspections

     78   

Section 7.7

    

Lenders Meetings

     79   

Section 7.8

    

Compliance with Laws and Material Agreements

     79   

Section 7.9

    

Use of Proceeds

     79   

Section 7.10

    

Books and Records

     79   

Section 7.11

    

Additional Subsidiaries; Real Estate Assets

     79   

Section 7.12

    

Primary Depositary and Operating Accounts

     81   

Section 7.13

    

Further Assurances

     82   

Section 7.14

    

Intellectual Property

     82   

Section 7.15

    

Post-Closing Requirements

     82   

SECTION 8      NEGATIVE COVENANTS

     83   

Section 8.1

    

Indebtedness

     83   

Section 8.2

    

Liens

     84   

Section 8.3

    

Restricted Payments

     85   

Section 8.4

    

Burdensome Agreements

     85   

Section 8.5

    

Investments

     86   

Section 8.6

    

Use of Proceeds

     87   

 

-ii-



--------------------------------------------------------------------------------

Section 8.7

    

Financial Covenants

     87   

Section 8.8

    

Fundamental Changes

     87   

Section 8.9

    

Dispositions

     88   

Section 8.10

    

Sales and Lease-Backs

     88   

Section 8.11

    

Transactions with Affiliates

     89   

Section 8.12

    

Conduct of Business

     89   

Section 8.13

    

Accounting Policies; Fiscal Year

     89   

Section 8.14

    

Amendments to Organizational Agreements

     89   

Section 8.15

    

BSI Transactions

     89   

Section 8.16

    

Material IP Subsidiaries

     89   

SECTION 9      EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

     90   

Section 9.1

    

Events of Default

     90   

Section 9.2

    

Remedies

     92   

Section 9.3

    

Application of Funds

     92   

SECTION 10    AGENCY

     93   

Section 10.1

    

Appointment and Authority

     93   

Section 10.2

    

Rights as a Lender

     94   

Section 10.3

    

Exculpatory Provisions

     94   

Section 10.4

    

Reliance by Agents

     95   

Section 10.5

    

Delegation of Duties

     95   

Section 10.6

    

Resignation or Removal of Agents

     95   

Section 10.7

    

Non-Reliance on Agents and Other Lenders

     96   

Section 10.8

    

No Other Duties, etc

     96   

Section 10.9

    

Administrative Agent May File Proofs of Claim

     97   

Section 10.10

    

Collateral Matters

     97   

SECTION 11    MISCELLANEOUS

     98   

Section 11.1

    

Notices; Effectiveness; Electronic Communications

     98   

Section 11.2

    

Expenses; Indemnity; Damage Waiver

     100   

Section 11.3

    

Set-Off

     102   

Section 11.4

    

Amendments and Waivers

     102   

Section 11.5

    

Successors and Assigns

     104   

Section 11.6

    

Independence of Covenants

     107   

Section 11.7

    

Survival of Representations, Warranties and Agreements

     108   

Section 11.8

    

No Waiver; Remedies Cumulative

     108   

Section 11.9

    

Marshalling; Payments Set Aside

     108   

Section 11.10

    

Severability

     108   

Section 11.11

    

Obligations Several; Independent Nature of Lenders’ Rights

     108   

Section 11.12

    

Headings

     108   

Section 11.13

    

Governing Law; Jurisdiction; Etc

     109   

Section 11.14

    

WAIVER OF JURY TRIAL

     109   

Section 11.15

    

Confidentiality

     109   

Section 11.16

    

Usury Savings Clause

     110   

Section 11.17

    

Counterparts; Integration; Effectiveness

     111   

Section 11.18

    

No Advisory of Fiduciary Relationship

     111   

Section 11.19

    

Electronic Execution of Assignments and Other Documents

     111   

Section 11.20

    

USA PATRIOT Act

     112   

Section 11.21

    

Conflicts

     112   

 

-iii-



--------------------------------------------------------------------------------

Appendices      Appendix A      Lenders, Revolving Commitments and Revolving
Commitment Percentages Appendix B      Notice Information Schedules     
Schedule 6.2      Equity Interests and Ownership Schedule 6.10(b)      Real
Estate Assets Schedule 6.15      Intellectual Property Schedule 6.20     
Insurance Coverage Schedule 8.1      Existing Indebtedness Schedule 8.2     
Existing Liens Schedule 8.4      Existing Burdensome Agreements Schedule 8.5
     Existing Investments Exhibits      Exhibit 1.1      Form of Secured Party
Designation Notice Exhibit 2.1      Form of Funding Notice Exhibit 2.3      Form
of Issuance Notice Exhibit 2.5-1      Form of Revolving Loan Note Exhibit 2.5-2
     Form of Swingline Note Exhibit 2.8      Form of Conversion/Continuation
Notice Exhibit 3.3      Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)
Exhibit 7.1(c)      Form of Compliance Certificate Exhibit 7.11      Form of
Guarantor Joinder Agreement Exhibit 11.5      Form of Assignment Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of August 5, 2014 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among EBIX, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party hereto, as Guarantors, the Lenders from time to time party hereto,
REGIONS BANK, as administrative agent (in such capacity, “Administrative Agent”)
and collateral agent (in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested revolving credit facility
available on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Section 1 DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type Security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or any substantial portion of the assets of such
Person, a division of such Person or a line or lines of business conducted by
such Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, Securities or otherwise.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent) equal to the LIBOR or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate per annum (rounded upward to
the next whole multiple of one sixteenth of one percent) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one
percent) equal to quotation rate (or



--------------------------------------------------------------------------------

the arithmetic mean of rates) offered to first class banks in the London
interbank market for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Regions Bank or any other Lender selected by
the Administrative Agent, for which the Adjusted LIBOR Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” has the meaning assigned thereto in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of their respective
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
whether pending, or to the knowledge of the Credit Parties, threatened in
writing against any Credit Party or any of their respective Subsidiaries or any
material property of any Credit Party or any of their respective Subsidiaries.

“Affected Lender” has the meaning assigned thereto in Section 3.1(b).

“Affected Loans” has the meaning assigned thereto in Section 3.1(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is $150,000,000.

“Agreement” has the meaning assigned thereto in the introductory paragraph
hereto.

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

“Applicable Margin” means (a) from the Closing Date through the date two
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Year ending December 31,
2014, the percentage per annum based upon Pricing Level 2 in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two Business Days immediately following the date on which
such Compliance Certificate is delivered.

 

2



--------------------------------------------------------------------------------

Pricing
Level

 

Consolidated Leverage Ratio

  Adjusted LIBOR
Rate Loans and
Letter of Credit Fee     Base Rate
Loans     Commitment
Fee   1  

Less than 1.00 to 1.00

    1.50 %      0.50 %      0.225 %  2  

Greater than or equal to 1.00 to 1.00, but less than 1.75 to 1.00

    1.75 %      0.75 %      0.250 %  3  

Greater than or equal to 1.75 to 1.00, but less than 2.50 to 1.00

    2.00 %      1.00 %      0.300 %  4  

Greater than or equal to 2.50 to 1.00

    2.25 %      1.25 %      0.375 % 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 4 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e).

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP and
(b) in the case of Synthetic Leases, an amount determined by capitalization of
the remaining lease payments thereunder as if it were a Capital Lease determined
in accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(i), any secretary or assistant
secretary.

 

3



--------------------------------------------------------------------------------

“Auto Borrow Agreement” has the meaning assigned thereto in Section 2.2(b)(vi).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 0.50% and (c) the LIBOR Index Rate in effect on such
day plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Index Rate shall be effective on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Index Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

“BSI” means Benefit Software, Incorporated, a California corporation.

“BSI Indebtedness” means Indebtedness of the Borrower under that certain
Promissory Note dated as of March 31, 2012 payable by the Borrower in favor of
Larry S. Dubois, in an aggregate principal amount not to exceed $3,000,000 less
the aggregate amount of principal payments thereon.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Georgia
or is a day on which banking institutions located in such state are authorized
or required by law or other governmental action to close, and (b) with respect
to all notices, determinations, fundings and payments in connection with the
Adjusted LIBOR Rate and Adjusted LIBOR Rate Loans (and in the case of
determinations, the Index Rate and Base Rate Loans based on the LIBOR Index
Rate), the term “Business Day” means any day which is a Business Day described
in clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for the Letter of Credit Obligations or obligations of Lenders to
fund participations in respect thereof, cash or deposit account balances or, if
the Administrative Agent and the Issuing Bank may agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:

(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

(c) commercial paper maturing within one year from the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

(d) certificates of deposit, bankers’ acceptances and time deposits maturing
within 270 days from the date of acquisition thereof and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

(f) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

(b) during any period of twenty-four consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) other than pursuant to any transaction not prohibited under this Agreement,
the Borrower shall cease to own, directly or indirectly, all of the Equity
Interests of its Subsidiaries on a fully diluted basis except, with respect to
any Foreign Subsidiary, to the extent necessary to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Equity Interests of such Foreign Subsidiary.

“Closing Date” means August 5, 2014.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” has the meaning assigned thereto in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Security Joinder Agreements, Pledge Joinder Agreements, the
Pledge Agreement Supplements and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any real, personal or mixed property of such
Credit Party as security for the Obligations.

“Commitment Fee” has the meaning assigned thereto in Section 2.10(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, for any period
for the Borrower and its Subsidiaries on a consolidated basis, any expenditure
during such period for any purchase or other acquisition of any asset which
would be classified as a fixed or capital asset on a consolidated balance sheet
of the Borrower and its Subsidiaries prepared in accordance with GAAP, excluding
capital expenditures (a) made with the net proceeds of casualty insurance
policies or proceeds received as a result of the taking of any assets of the
Borrower or its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise (or pursuant to a sale of any such assets to a
purchaser with such power under threat of such taking), (b) made with the
proceeds of any Disposition permitted hereunder to the extent, and only to the
extent, the capital expenditures made with such proceeds are made within 180
days following such Disposition, (c) which constitute a Permitted Acquisition
hereunder or an Investment permitted pursuant to Section 8.5, (d) for assets or
property to the extent, and only to the extent, that the consideration therefor
consists of used, surplus or worn out property or assets or assets no longer
used or useful in the business of the Borrower and its Subsidiaries and (e) as
to which the Borrower or any of its Subsidiaries have been reimbursed by a
Person other than the Borrower or a Subsidiary, which such exclusion shall be
limited to the extent of such reimbursement.

“Consolidated EBITDA” means, for any period, an amount determined for the
Borrower and its Subsidiaries on a consolidated basis equal to Consolidated Net
Income for such period plus the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income:

(a) Consolidated Interest Charges for such period,

(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period (net of tax refunds actually
received),

(c) all amounts attributable to depreciation and amortization expense for such
period,

(d) other non-cash charges or expenses for such period (excluding any such
non-cash item to the extent it represents an accrual or reserve for potential
cash items in any future period or amortization of a prepaid cash item that was
paid in a prior period) including non-cash compensation expense in respect of
stock option and other equity compensation plans,

(e) cost savings resulting from Acquisitions in such amounts and for such
periods that are approved in writing by the Administrative Agent, all calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP,

(f) reasonable and documented out-of-pocket fees and expenses incurred in
connection with (i) the negotiation, documentation and syndication of this
Agreement, any amendments, restatements, supplements or other modifications
thereto and the transactions contemplated hereby or thereby and (ii) the
consummation of any Permitted Acquisition, in each case to the extent not
capitalized; provided that the aggregate amount for all such fees and expenses
added back pursuant to this clause (f) shall not exceed $4,000,000 in any
trailing four-quarter period,

(g) to the extent covered by insurance and actually reimbursed or otherwise
paid, the amount of proceeds of liability or casualty events and the amount of
proceeds of business interruption events;

 

7



--------------------------------------------------------------------------------

provided that (i) such insurance proceeds shall be deemed to have been received
in the fiscal quarter in which the loss giving rise to the right of the Borrower
or the applicable Subsidiary to receive such insurance proceeds actually
occurred (the “Loss Quarter”), notwithstanding that such insurance proceeds were
not actually received in such Loss Quarter, but were received in a subsequent
fiscal quarter, (ii) any such insurance proceeds included in the calculation of
Consolidated EBITDA pursuant to this clause (g) shall not be included when
calculating Consolidated Net Income for any period of four fiscal quarters and
(iii) no such insurance proceeds shall be used to calculate Consolidated EBITDA
or any financial covenant for any period of four fiscal quarters that does not
include such Loss Quarter, and

(h) cash restructuring charges or reserves and business optimization expense
during such period; provided that the aggregate amount of all such charges,
reserves or expenses added back pursuant to this clause (h) shall not exceed
$4,000,000 in any trailing four-quarter period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
Fiscal Quarters most recently ended minus Consolidated Capital Expenditures made
during such period minus Taxes paid in cash during such period to
(b) Consolidated Fixed Charges for the period of the four Fiscal Quarters most
recently ended, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, subject to Section 1.3.

“Consolidated Fixed Charges” means, for any period, without duplication, an
amount equal to the sum of (a) the cash portion of Consolidated Interest Charges
for such period plus (b) scheduled principal payments of Indebtedness (including
payments on account of Capital Leases) for such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of the type described in clauses (e), (g) or (h) of such
definition) at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Charges” means, with reference to any period, total
interest expense (including that attributable to Capital Leases) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four Fiscal Quarters most recently ended, all
calculated for the Borrower and its Subsidiaries on a consolidated basis,
subject to Section 1.3.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries for that period, as determined in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses or (b) any gains or losses attributable to a
write-up or write-down of assets (including those resulting from any assets
revalued upon the application of purchase accounting (including tangible and
intangible assets, goodwill, deferred financing costs and inventory)).

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrow Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(c), any documents or
certificates executed by any Credit Party in favor of the Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, the Issuing Bank or any Lender in
connection herewith or therewith (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements).

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Parties” means, collectively, the Borrower and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that constitutes an Event of Default or
that, after notice or lapse of time or both, would constitute an Event of
Default.

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus 2.00% per annum,
(b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate plus the
Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
2.00% per annum and (c) with respect to the Letter of Credit Fee, the Applicable
Margin plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date

 

9



--------------------------------------------------------------------------------

when due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Bank or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as a result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Revolving Commitment Termination
Date.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the

 

10



--------------------------------------------------------------------------------

documentation relating to such Acquisition. The amount of any Earn Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn Out Obligations that are required at such time under GAAP to be
recognized as liabilities on the consolidated balance sheet of the Borrower.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date made by the Credit Parties in favor of the
Administrative Agent and Collateral Agent, for the benefit of the Secured
Parties.

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member and
(c) any member of an affiliated service

 

11



--------------------------------------------------------------------------------

group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (a) above or any trade
or business described in clause (b) above is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation),
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan, (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (d) the withdrawal from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan, (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition reasonably likely to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of liability pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA, (g) the withdrawal of
any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan, or the receipt by any
Credit Party, any of their respective Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section 305 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, (h) the imposition of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Pension
Plan, (i) the assertion of a claim (other than routine claims for benefits and
funding obligations in the ordinary course) against any Pension Plan other than
a Multiemployer Plan or the assets thereof, or against any Person in connection
with any Pension Plan such Person sponsors or maintains, (j) receipt from the
Internal Revenue Service of a final written determination of the failure of any
Pension Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code or (k) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to Section 303(k) or 4068 of ERISA.

“Event of Default” has the meaning assigned thereto in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Perfection Action” means (a) the obtaining of control agreements or
other control or similar arrangements with respect to deposit accounts,
securities accounts or other assets requiring perfection by control (but not,
for the avoidance of doubt, control by possession, including of certificated
Equity Interests) other than Qualifying Control Agreements (as defined in the
Security Agreement) with respect to Material Accounts to the extent requested by
the Administrative Agent, (b) any requirement to obtain leasehold mortgages with
respect to any leasehold interest (including with respect to improvements owned
by any Credit Party on any leased premises), (c) any requirement to obtain
landlord waivers, estoppels or collateral access letters other than, upon the
request of the Administrative Agent, with respect to any Material Leased
Property, (d) the perfection of motor vehicles, rolling stock and other assets
subject to certificates of title (to the extent not perfected by the filing of a
Form UCC-1 financing statement), (e) the perfection of commercial tort claims
other than Material Commercial Tort Claims (to

 

12



--------------------------------------------------------------------------------

the extent not perfected by the filing of a Form UCC-1 financing statement),
(f) the perfection of any intellectual property held in non-U.S. jurisdictions
(to the extent not perfected by the filing of a Form UCC-1 financing statement
or the filing of notices or security agreements with the United States Patent
and Trademark Office or Copyright Office), (g) the perfection of letter of
credit rights other than Material Letter of Credit Rights (to the extent not
perfected by the filing of a Form UCC-1 financing statement) and (h) to the
extent not in the possession of the Borrower or its applicable Subsidiary on the
Closing Date, or in the possession of Citibank, N.A., as administrative agent
under the Existing Credit Agreement on the Closing Date, but subject in any
event to Section 7.15, the delivery of original certificates evidencing
certificated Equity Interests of any Non-Opinion Party and undated stock
transfer powers executed in blank with respect thereto.

“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.11, (a) any equipment that is subject to a Capital
Lease or operating lease or a Lien securing purchase money obligations of any
Credit Party that are, in each case, permitted to be incurred under this
Agreement or the other Credit Documents, to the extent that the contract or
other agreement in which such Lien is granted (or in the documentation providing
for such lease) prohibits or requires the consent of any Person other than any
Credit Party as a condition to the creation of any other Lien on such equipment,
but only, in each case, to the extent, and for so long as, such consent has not
been obtained and the Indebtedness secured by the applicable Lien or the lease
has not been repaid in full or the applicable prohibition (or consent
requirement) has not otherwise been removed or terminated, (b) any property to
the extent that the grant of a Lien therein would violate Applicable Laws,
require a consent not obtained of any Governmental Authority, or constitute a
breach of or default under, or result in the termination of or require a consent
not obtained under, any contract, lease, license or other agreement evidencing
or giving rise to such property, or result in the invalidation thereof or
provide any party thereto with a right of termination (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the applicable UCC or any other Applicable Law or
principles of equity), (c) any certificates, licenses and other authorizations
issued by any Governmental Authority to the extent that Applicable Laws prohibit
the granting of a security interest therein, (d) any “intent-to-use” trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such “intent-to-use” trademark application
under Applicable Law, (e) letter of credit rights to the extent not perfected by
the filing of a customary UCC financing statement or otherwise representing
proceeds of other Collateral, other than Material Letter of Credit Rights,
(f) any Equity Interests in any Person which is not wholly-owned, directly or
indirectly, by the Borrower and one or more of its Subsidiaries if, and to the
extent that, the granting of a security interest therein would, under the
express terms of the organizational documents of such Person, be prohibited or
restricted, but only so long as (i) the applicable Credit Party has not been
able to obtain the consent of the other holders of the Equity Interests in such
Person and (ii) such prohibition or restriction is not enforceable or is
otherwise ineffective under Applicable Law (including the UCC), (g) proceeds and
products of any and all of the foregoing excluded property described in
clauses (a) through (f) above only to the extent such proceeds and products
would constitute property or assets of the type described in clauses (a) through
(f) above, and (h) those assets as to which the Administrative Agent and the
Borrower reasonably determine that the cost (including the cost of adverse tax
consequences) of obtaining, perfecting or maintaining such a Lien exceeds the
fair market value thereof or is excessive in relation to the practical benefit
to the holders of the Obligations of the security to be afforded thereby;
provided that the Lien granted to the Collateral Agent under the Security
Agreement, the Pledge Agreement or any other Credit Document shall attach
immediately to any asset of any Credit Party at such time as such asset ceases
to meet any of the criteria for “Excluded Property” described in any of the
foregoing clauses (a) through (h) above.

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 and any
and all Guarantees of such Guarantor’s Swap Obligations by other Credit Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 26, 2012, by and among the Borrower, the lenders party thereto, and
Citibank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified through the Closing Date.

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version to the extent
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Regions Bank or any other Lender selected
by the Administrative Agent on such day on such transactions as determined by
the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement dated as of May 7, 2014 among
the Borrower, Regions Bank and Regions Capital Markets, a division of Regions
Bank.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to, in the case of
interim statements, changes resulting from audit and normal year-end adjustments
and the absence of footnotes.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, including the last
fiscal quarter of each Fiscal Year as appropriate.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

15



--------------------------------------------------------------------------------

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank and any group or body charged with setting financial accounting or
regulatory capital rules or standards).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.11 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.11.

“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.11, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) each of their respective successors
and permitted assigns.

“Guaranty” means the Guarantee made by the Guarantors in favor of the Collateral
Agent, for the benefit of the Secured Parties, pursuant to Section 4.

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended, including any hazardous waste as defined under 40
C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any fraction
thereof), asbestos or polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

16



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as provided in clause (b) below):

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments but specifically excluding
trade payables incurred in the ordinary course of business;

(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety days after the date on
which such trade account payable was created), including any Earn Out
Obligations or other similar deferred or contingent obligations incurred in
connection with any Acquisition recognized as a liability on the balance sheet
of the Borrower and its Subsidiaries in accordance with GAAP;

(c) all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties);

(d) the Attributable Principal Amount of Capital Leases and Synthetic Leases;

(e) all Disqualified Equity Interests;

(f) all Guarantees in respect of Indebtedness of another Person;

(g) net obligations under any Swap Agreement;

(h) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), (iii) based on the amount of Indebtedness that is the subject
of the Guarantees in the case of Guarantees under clause (f), (iv) based on Swap
Termination Value in the case of net obligations under any Swap Agreement under
clause (g) and (v) in the case of any Indebtedness of the type described in
clause (h) that is nonrecourse to the credit of that Person, to be the lesser of
(x) the fair market value of such property and (y) the amount of the
Indebtedness secured thereby.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of 1/16 of 1%) equal to (a) the LIBOR
or a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits with a term equivalent
to one month in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to such Index Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of 1/16 of 1%)
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service which displays an average settlement rate
for deposits with a term equivalent to one month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
Index Rate Determination Date, or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one sixteenth of one percent) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Index Rate is
then being determined with maturities comparable to one month as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
Index Rate Determination Date. Notwithstanding anything contained herein to the
contrary, the Index Rate shall not be less than zero.

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided that, solely for purposes of the
definition of Base Rate, Index Rate Determination Date means the date of
determination of the Base Rate.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any LIBOR Loan, the last day of each Interest Period
applicable to such Loan; provided, in the case of each Interest Period of longer
than three months “Interest Payment Date” shall also include each date that is
three months, or an integral multiple thereof, after the commencement of such
Interest Period.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one, two, three or six months, as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically

 

18



--------------------------------------------------------------------------------

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and (iii) no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (without adjustment for subsequent increases or decreases in the value
of such Investment) less any amount realized in respect of such Investment upon
the sale, collection or return of capital (not to exceed the original amount
invested). For the avoidance of doubt, Investments shall not include payments by
a Loan Party to any Subsidiary on account of goods and services provided to such
Loan Party by such Subsidiary, in each case to the extent such payment is
permitted by Section 8.11.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Regions Bank, in its capacity as issuer of Letters of
Credit hereunder, together with its permitted successors and permitted assigns
in such capacity.

“Lender” means each financial institution with a Revolving Commitment, together
with its successors and permitted assigns. The initial Lenders are identified on
the signature pages hereto and are set forth on Appendix A.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

“Letter of Credit Fee” has the meaning assigned thereto in Section 2.10(b)(i).

 

19



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
undrawn amount available to be drawn under Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all drawings under Letters of Credit that have not
been reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.4(h), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) $20,000,000 and (b) the Aggregate Revolving Commitments then in effect.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

“Licensed Intellectual Property” means any Intellectual Property Rights which
the Borrower or any of its Subsidiaries licenses from another Person.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
Adjusted LIBOR Rate Loans comprising such Loans.

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Master Agreement” has the meaning assigned thereto in the definition of “Swap
Agreement”.

“Material Account” means any deposit account or securities account other than
(a) any deposit account exclusively used for payroll, Taxes, escrow, employee
benefits or other fiduciary purposes, (b) any deposit account that is a zero
dollar balance account that is, by its terms, swept at least once every two
Business Days, and (c) any deposit account or securities account except to the
extent the aggregate amount contained in all deposit accounts and securities
accounts (other than deposit accounts described in (a) and (b) above) is more
than $1,000,000 at any one time during the prior 12-month period (in which case
the Borrower shall identify as Material Accounts those deposit accounts and
securities accounts as are necessary so that the $1,000,000 threshold is not
then exceeded).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, liabilities (including contingent
liabilities), operations or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material adverse effect on the rights and
remedies of any Agent or any Lender under any Credit Document, or on the ability
of any Credit Party to perform its

 

20



--------------------------------------------------------------------------------

material obligations under any Credit Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Document to which it is a
party.

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Credit Party is the plaintiff or a beneficiary and that makes a claim
for damages, or other claim for judgment, in an amount greater than or equal to
$2,000,000.

“Material IP Subsidiary” means any Subsidiary that owns or licenses Intellectual
Property Rights that, individually or in the aggregate, either (a) have a fair
market value in excess of $1,000,000, (b) are leased, licensed or otherwise
provided to the Borrower or any of its other Subsidiaries for annual license,
royalty or other payments in excess of $1,000,000 or (c) are material to the
operations and/or businesses of the Borrower and its Subsidiaries, taken as a
whole.

“Material Leased Property” means any single parcel, or adjacent or related
parcels, of real property leased (or similarly held, but excluding any Real
Estate Asset) by any Credit Party where assets that constitute, or are intended
under this Agreement and the other Credit Documents to constitute, Collateral
with an aggregate fair market value (as reasonably determined by the Borrower)
amount in excess of $3,000,000 are at any time located.

“Material Letter of Credit Right” means any “letter of credit right” under the
UCC in a face amount greater than or equal to $1,000,000 individually (or
collectively in the case of multiple letter of credit rights securing the same
asset or claim).

“Material Real Estate Asset” means any Real Estate Asset that has a fair market
value (as reasonably determined by the Borrower) in excess of $5,000,000.

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Mortgaged Property Support Documents” means, with respect to any Real Estate
Asset constituting, or intended to constitute, Collateral, such third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements reasonably acceptable to the Administrative
Agent), surveys, appraisals, environmental reports, flood hazard certifications
and, evidence of flood insurance (if such insurance is required by Applicable
Law), and such other mortgage-related documents as the Administrative Agent or
the Collateral Agent may reasonably request in connection with the Mortgage of
such Real Estate Asset and its constituting Collateral.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in any Real Estate Asset (including with respect to
any improvements and fixtures) of the Borrower or any other Credit Party in real
property.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability, whether contingent or otherwise.

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.17.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

21



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiary” means, at any time any Subsidiary that is not a
Guarantor at such time.

“Non-Opinion Party” means any Credit Party with respect to which the
Administrative Agent has not received, as of the Closing Date, any of (a) a
written opinion of (i) counsel licensed in such Loan Party’s jurisdiction of
formation, or (ii) New York counsel, in each case addressed to the
Administrative Agent, the Issuing Bank and the Lenders and in form and substance
satisfactory to the Administrative Agent or (b) original certificates evidencing
certificated Equity Interests thereof, along with undated stock transfer powers
executed in blank with respect thereto. Upon delivery of such opinions with
respect to, and certificated Equity Interests (to the extent applicable) of, any
Credit Party constituting a Non-Opinion Party, such Credit Party shall
thenceforth cease to be a Non-Opinion Party.

“Note” means a Revolving Loan Note or a Swingline Note, as applicable.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to any Agent (including any
former Agent in its capacity as such), the Issuing Bank (including any former
Issuing Bank in its capacity as such), the Lenders (including former Lenders in
their capacity as such) or any of them, the Qualifying Swap Banks and the
Qualifying Treasury Management Banks, in each case, under any Credit Document,
Secured Swap Agreement or Secured Treasury Management Agreement, together with
all renewals, extensions, modifications or refinancings of any of the foregoing,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Swap
Agreements, fees, expenses, indemnification or otherwise; provided that the
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-The-Shelf Software” has the meaning assigned thereto in Section 6.15(c).

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

22



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit.

“Owned Intellectual Property” means any Intellectual Property Rights for which
the Borrower or any of its Subsidiaries is the registered owner.

“Participant” has the meaning assigned thereto in Section 11.5(d).

“Participant Register” has the meaning assigned thereto in Section 11.5(d).

“PATRIOT Act” has the meaning assigned thereto in Section 6.14(f).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability,
whether contingent or otherwise.

“Permitted Acquisition” means any non-hostile Acquisition that satisfies the
following conditions:

(a) the Borrower shall have notified the Administrative Agent and the Lenders of
such Acquisition at least ten Business Days (or, if the total consideration for
such acquisition is less than $50,000,000, three Business Days) prior to the
consummation thereof;

(b) the Person or Properties to be acquired (i) is in a similar or complementary
line of business as those of the Borrower and its Subsidiaries on the date of
such Acquisition and (ii) becomes, or the Properties to be acquired are acquired
by, a Subsidiary of the Borrower (or, solely with respect to Properties, by the
Borrower);

(c) no Event of Default exists either on the date the agreement governing such
Acquisition is executed or on the date of consummation thereof (either before or
immediately after such consummation);

(d) the Consolidated Leverage Ratio, determined on a pro forma basis (as
provided in Section 1.3) as of the date of such Acquisition (and giving effect
thereto), shall be at least 0.50 to 1.00 lower than the then-applicable
Consolidated Leverage Ratio required to be maintained pursuant to Section 8.7;

 

23



--------------------------------------------------------------------------------

(e) without limitation of clause (d) above, the Borrower is in pro forma (as
provided in Section 1.3) compliance with the Consolidated Fixed Charge Coverage
Ratio as of the date of such Acquisition (and giving effect thereto);

(f) all transactions related to such Acquisition are consummated (i) in
accordance with the terms of the purchase or acquisition agreement executed in
connection therewith and with all other material agreements, instruments and
documents implementing such Acquisition (all of which shall be reasonably
satisfactory in form and substance to the Administrative Agent), (ii) in
accordance with all material Applicable Laws and regulatory approvals and
(iii) in conformity in all material respects with all applicable required
governmental, corporate and third-party approval and consents;

(g) with respect to each such Acquisition of a Person that is required to become
a Guarantor, or whose Equity Interests are required to be pledged, under the
Credit Documents, all actions required to be taken under the Credit Documents
with respect to any such newly created or acquired Subsidiary (including each
Subsidiary thereof) or assets in order to become Guarantors and/or provide
Collateral shall have been taken (or arrangements reasonably satisfactory to the
Administrative Agent for the taking of such actions within the time frame
required by the Credit Documents shall have been made); and

(h) the Administrative Agent shall have received (i) at least two Business Days
prior to the consummation of such Acquisition, a certificate of an Authorized
Officer of the Borrower certifying that all the requirements set forth in
clauses (b), (d) and (e) of this definition have been satisfied with respect to
such Acquisition, and if the total consideration therefor is $50,000,000 or
more, such certificate shall include reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (d) and
(e) above and (ii) no later than substantially simultaneously with the
consummation of such Acquisition, a certificate of an Authorized Officer of the
Borrower certifying that all the requirements set forth in clauses (c), (f) and
(g) this definition have been satisfied with respect to such Acquisition.

“Permitted Encumbrances” means each of the following:

(a) Liens for Taxes not yet overdue or for Taxes if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

(b) statutory Liens of landlords, banks (including rights of set off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA that would
constitute an Event of Default under Section 9.1(h)), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the assets on account thereof;

(d) easements, servitudes, rights-of-way, covenants, licenses, protrusions,
zoning and other restrictions, encroachments, and other minor defects or
irregularities in title or other similar encumbrances, in each case which do not
and will not, individually or in the aggregate, materially detract from the
value of the properties of, or interfere in any material respect with the
ordinary conduct of the business of, any Credit Party or any of their respective
Subsidiaries, including all encumbrances shown on any policy of title insurance
in favor of the Collateral Agent with respect to any Real Estate Asset;

 

24



--------------------------------------------------------------------------------

(e) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not interfere in any
material respect with the business of any Credit Party and its Subsidiaries,
taken as a whole;

(f) Liens (i) solely on any cash earnest money deposits made by any Credit Party
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with an Investment or other acquisition permitted
hereunder and (ii) consisting of customary restrictions (i.e. those that limit
the transfer of certain property pending the consummation of its sale) contained
in an agreement related to the consummation of a transaction permitted by
Section 8.8, 8.9 or 8.10;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to consignment of goods or operating leases of
personal property entered into in the ordinary course of business, and not
evidencing a security interest in any of the property of any Credit Party or any
of its Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) restrictions resulting from any zoning or similar law or right reserved to
or vested in any governmental office or agency to control or regulate the use of
any real property;

(j) licenses, leases, sublicenses or subleases granted by any Credit Party or
any of its Subsidiaries to other Persons (including with respect to Intellectual
Property Rights) in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Credit Party or such
Subsidiary;

(k) Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default under Section 9.1(h);

(l) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC covering only the items being collected upon and
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens on insurance policies of any Credit Party or any of its Subsidiaries
and the proceeds thereof securing the financing of the premiums with respect to
such insurance policies;

(o) Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business; and

(p) Liens that are customary rights of set off relating to pooled deposit or
sweep accounts of the Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business;

 

25



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Non-Credit Party Investments” means (a) a loan made by any Credit
Party to any Non-Guarantor Subsidiary (each a “Subsidiary Loan”) so long as
(i) no Event of Default has occurred and is continuing on the date such
Subsidiary Loan is made or would result therefrom, (ii) such Subsidiary Loan is
required by its terms to be repaid within ninety (90) days after the making
thereof, (iii) such Subsidiary Loan does not remain outstanding for more than
ninety (90) days, and (iv) the aggregate outstanding amount of all Subsidiary
Loans does not at any time exceed $50,000,000, and (b) any other Investment by
any Credit Party to any Non-Guarantor Subsidiary not to exceed $20,000,000 in
the aggregate at any time outstanding for all such Investments. For the purposes
of clause (a) of this definition, any Subsidiary Loan used to repay an existing
Subsidiary Loan shall be deemed to be an extension of such existing Subsidiary
Loan (rather than a new Subsidiary Loan).

“Permitted Refinancing” means any extension, renewal, modification, replacement
or refinancing of any existing Indebtedness so long as any such extension,
renewal, modification, replacement or refinancing of such Indebtedness (a) is
subject to terms and conditions not materially less favorable to the obligor
thereof or the Secured Parties than the Indebtedness being extended, renewed,
modified, replaced or refinanced, (b) has an average life to maturity that is
greater than that of the Indebtedness being extended, renewed, modified,
replaced or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed, modified, replaced or
refinanced (unless such obligor may otherwise incur such Indebtedness under
another basket set forth in Section 8.1; it being understood that any incurrence
of Indebtedness by such obligor pursuant to this clause (c) shall count as usage
of such other basket), (d) is subordinated on substantially the same terms (or
terms more favorable to the obligees of the Obligations), if the Indebtedness
being extended, renewed, modified, replaced or refinanced was subordinated to
the prior payment of the Obligations (or any portion thereof), (e) does not
exceed in principal amount the Indebtedness being extended, renewed, modified,
replaced or refinanced plus reasonable fees and expenses incurred in connection
therewith (except to the extent such excess principal amount may otherwise be
incurred under another basket set forth in Section 8.1; it being understood that
any such excess principal amount added to Indebtedness pursuant to this clause
(e) shall count as usage of such other basket), and (f) is not incurred, created
or assumed, if any Event of Default under Section 9.1(a), (f) or (g) has
occurred and continues to exist or would result therefrom.

“Permitted Restricted Payment” means any Restricted Payment made with respect to
any Equity Interests of the Borrower or any Subsidiary so long as (a) both
immediately before and immediately after giving effect thereto, no Event of
Default exists or shall have occurred as a result thereof, (b) the Consolidated
Leverage Ratio, determined on a pro forma basis (as provided in Section 1.3) as
of the date of such Restricted Payment, is not greater than 2.25 to 1.00, and
(c) the Borrower is in pro forma (as provided in Section 1.3) compliance with
the Consolidated Fixed Charge Coverage Ratio level set forth in Section 8.7 as
of the date of such Restricted Payment.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 11.1(d).

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date made
by the Credit Parties in favor of the Collateral Agent, for the benefit of the
Secured Parties, as supplemented from time to time by the execution and delivery
of Pledge Joinder Agreements and Pledge Agreement Supplements.

 

26



--------------------------------------------------------------------------------

“Pledge Agreement Supplement” means any Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement or such other
form as is reasonably satisfactory to the Collateral Agent and the other parties
thereto, executed and delivered by a Credit Party to the Collateral Agent.

“Pledge Joinder Agreement” means any Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement or such other form as is
reasonably satisfactory to the Collateral Agent and the other parties thereto,
executed and delivered by a Subsidiary to the Collateral Agent.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means any Equity Interest that is not a Disqualified
Equity Interest.

“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, (b) any
Person that is a Lender or an Affiliate of a Lender at the time it enters into a
Swap Agreement so long as such Person shall have provided a Secured Party
Designation Notice to the Administrative Agent or (c) any Person that is a party
to a Swap Agreement at the time it (or its Affiliate) becomes a Lender so long
as such Person (or its Affiliate) shall have provided a Secured Party
Designation Notice to the Administrative Agent. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent.

“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, (b) any Person that is a Lender or an Affiliate of a Lender at the
time it enters into a Treasury Management Agreement so long as such Person shall
have provided a Secured Party Designation Notice to the Administrative Agent or
(c) any Person that is a party to a Treasury Management Agreement at the time it
(or its Affiliate) becomes a Lender so long as such Person (or its Affiliate)
shall have provided a Secured Party Designation Notice to the Administrative
Agent. For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent.

“Real Estate Asset” means, at any time of determination, any fee-owned interest
in real property (including any improvements and fixtures thereon) held by the
Borrower or any of its Subsidiaries.

“Recipient” means (a) any Agent, (b) any Lender or (c) the Issuing Bank, as
applicable.

 

27



--------------------------------------------------------------------------------

“Refunded Swingline Loans” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Register” has the meaning assigned thereto in Section 11.5(c).

“Reimbursement Date” has the meaning assigned thereto in Section 2.3(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Removal Effective Date” has the meaning assigned thereto in Section 10.6(b).

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent of the Total Credit
Exposures of all Lenders; provided that (a) at any time that there are three or
fewer Lenders, “Required Lenders” shall require at least two Lenders (in
addition to the Total Credit Exposure threshold set forth above) and (b) the
Total Credit Exposure of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders (including for making a determination
of the total number of Lenders providing the Aggregate Revolving Commitments).

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.6(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment
is set forth on Appendix A or in the applicable Assignment Agreement, subject to
any increase, adjustment or reduction pursuant to the terms and conditions
hereof.

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments then in effect. The initial Revolving Commitment
Percentages are set forth on Appendix A.

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

28



--------------------------------------------------------------------------------

“Revolving Commitment Termination Date” means the earliest to occur of
(a) August 5, 2019; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC, together with its successors.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, that is subject to a country
sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Bank, the Qualifying Swap Banks, the Qualifying
Treasury Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent or the Collateral Agent from time to time pursuant to
Section 10.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

“Secured Swap Agreement” means any Swap Agreement between any of the Borrower
and its Subsidiaries, on the one hand, and a Qualifying Swap Bank, on the other
hand. For the avoidance of doubt, a holder of Obligations in respect of a
Secured Swap Agreement shall be subject to the provisions of Sections 9.3 and
10.10.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

29



--------------------------------------------------------------------------------

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Borrower and its Subsidiaries, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Sections 9.3 and 10.10.

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Security Agreement” means the Security Agreement dated as of the Closing Date
made by the Credit Parties in favor of the Collateral Agent, for the benefit of
the Secured Parties, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.

“Security Joinder Agreement” means any Security Joinder Agreement, substantially
in the form thereof attached to the Security Agreement or such other form as is
reasonably satisfactory to the Collateral Agent and the other parties thereto,
executed and delivered by a Subsidiary to the Collateral Agent.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

“Specified Transaction” means any Permitted Acquisition or any Disposition of
one or more Subsidiaries or lines of business permitted hereunder.

 

30



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent of the total voting power of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Borrower.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Borrower or its Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and permitted assigns in such
capacity.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

31



--------------------------------------------------------------------------------

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).

“Swingline Sublimit” means, at any time of determination, the lesser of
(a) $10,000,000 and (b) the Aggregate Revolving Commitments then in effect.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitment and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of the Borrower or its Subsidiaries.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“United States” or “U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 3.3(f)(ii)(B)(3).

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except, solely
in the case of Foreign Subsidiaries, for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Borrower and/or one or more of its Wholly-Owned Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent, as
applicable.

 

32



--------------------------------------------------------------------------------

Section 1.2 Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b),
(c) and (d) of Section 7.1 as to which no such objection has been made.

(b) Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(c) Notwithstanding any other provision herein, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
audited financial statements for the Fiscal Year ending December 31, 2013 for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

Section 1.3 Pro Forma Calculations.

(a) For purposes of calculating the Consolidated Fixed Charge Coverage Ratio and
the Consolidated Leverage Ratio for any purpose hereunder (including Permitted
Acquisitions, Permitted Restricted Payments, Section 2.1(c) and Section 8.7),
such calculations shall be made on a pro forma basis as follows:

(i) Consolidated Funded Indebtedness shall be calculated on the relevant date of
measurement of the Consolidated Leverage Ratio (whether the last day of a Fiscal
Quarter or the date of a transaction with respect to which pro forma compliance
is required), but in the case of measurement in connection with any event
hereunder (and not for periodic compliance with the financial covenants under
Section 8.7), giving pro forma effect to all Indebtedness to be incurred or
repaid on such date (whether in connection with a Specified Transaction, a
Permitted Restricted Payment, an increase of the Aggregate Revolving Commitments
pursuant to Section 2.1(c), or any other transaction for which pro forma
compliance is being measured);

(ii) Consolidated EBITDA shall be calculated for the period of four Fiscal
Quarters most recently ended for which financial statements have been (or in the
case of any periodic financial covenant compliance, are being) delivered, but
giving pro forma effect to the Specified Transaction for which such measurement
is being made (if any) and all other Specified Transactions (if any) that have
occurred (A) during the period in respect of which such calculations are
required to be made or (B) subsequent to such period and prior to or
simultaneously with the event for which the pro forma calculation of either such
ratio is being made (in the case of such calculation being made for a Specified
Transaction, Permitted Restricted Payment, increase in the Aggregate Revolving
Commitments pursuant to Section 2.1(c) or other event, and not for periodic
covenant compliance pursuant to Section 8.7), in each case by assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the period of four
Fiscal Quarters in respect of which such calculation of Consolidated EBITDA is
required to be made; and

 

33



--------------------------------------------------------------------------------

(iii) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by repurchase, redemption,
repayment, retirement or extinguishment) any Indebtedness in connection with any
Specified Transaction, Permitted Restricted Payment or increase in the Aggregate
Revolving Commitments pursuant to Section 2.1(c) (or any other transaction for
which pro forma compliance is being measured) (A) during the period in respect
of which such calculations are required to be made or (B) subsequent to the end
of such period and prior to or simultaneously with the event for which the pro
forma calculation of either such ratio is being made, then in each such case the
Consolidated Interest Charges component of the Consolidated Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness (and any other incurrence or repayment of Indebtedness
for which pro forma calculations have been required pursuant to this provision
during such relevant period), to the extent required, by providing that (A) any
such Indebtedness incurred or assumed in connection with such transaction shall
be deemed to have been incurred as of the first day of the applicable period,
and if such Indebtedness has a floating or formula rate of interest, shall have
an implied rate of interest for the applicable period for purposes of this
provision determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
(B) any Indebtedness repaid by the Borrower or any Subsidiary (including any
Person acquired) in connection with such transaction shall be deemed to have
been so repaid on the first day of the applicable period.

(b) Whenever any financial covenant is to be computed on a pro forma basis
hereunder, the pro forma calculations shall be made in good faith by an
Authorized Officer and in a manner reasonably acceptable to the Administrative
Agent, subject, in the case of any Permitted Acquisition, to the Administrative
Agent’s receipt of financial statements or other financial data with respect to
the acquired Person or business reasonably acceptable to the Administrative
Agent, including (i) the most recent financial statements with respect to the
acquired Person or business prepared by such acquired Person or the seller
thereof and (ii) to the extent available, the most recent audited and interim
unaudited financial statements with respect to the acquired Person.

Section 1.4 Rules of Interpretation.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

34



--------------------------------------------------------------------------------

(b) The terms lease and license shall include sub-lease and sub-license.

(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

(d) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect” or another “materiality” standard, the
qualifiers “in all material respects” and “in any material respect” in relation
to the making of representations and warranties (whether contained in
Section 2.1, 5.1, 5.2, 9.1(d) or otherwise) shall not apply.

(f) This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Agents and the
Credit Parties, and are the product of discussions and negotiations among all
parties. Accordingly, this Agreement and the other Credit Documents are not
intended to be construed against any of the Agents or any of the Lenders merely
on account of any Agent’s or any Lender’s involvement in the preparation of such
documents.

(g) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

(h) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

Section 2 LOANS AND LETTERS OF CREDIT

Section 2.1 Revolving Loans.

(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be
repaid and reborrowed without premium or penalty (subject to Section 3.1(c))
during the Revolving Commitment Period. The Revolving Loans may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower
may request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

35



--------------------------------------------------------------------------------

(b) Mechanics for Revolving Loans.

(i) All Revolving Loans that are (A) Adjusted LIBOR Rate Loans shall be made in
an aggregate minimum amount of $3,000,000 and integral multiples of $1,000,000
in excess of that amount and (B) Base Rate Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

(ii) Whenever the Borrower desires that the Lenders make a Revolving Loan, the
Borrower shall deliver to the Administrative Agent a duly executed and completed
Funding Notice no later than (x) 1:00 p.m. at least three Business Days in
advance of the proposed Credit Date in the case of an Adjusted LIBOR Rate Loan
and (y) 1:00 p.m. at least one Business Day in advance of the proposed Credit
Date in the case of a Base Rate Loan. Except as otherwise provided herein, any
Funding Notice for any Adjusted LIBOR Rate Loans shall be irrevocable on and
after the related Interest Rate Determination Date, and the Borrower shall be
bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of each Revolving
Loan, together with the amount of each Lender’s Revolving Commitment Percentage
thereof, together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile (or such other
electronic communication as may be permitted by Section 11.1(b)) with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan available to the Administrative Agent not later than 11:00 a.m.
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

(c) Increase in Aggregate Revolving Commitments. The Borrower may, at any time
and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swingline Sublimit) with additional Revolving
Commitment(s) from any existing Lender or new Revolving Commitment(s) from any
other Person selected by the Borrower and reasonably acceptable to the
Administrative Agent, the Issuing Bank and the Swingline Lender, subject to the
following:

(i) the aggregate principal amount of all increases in the Aggregate Revolving
Commitments pursuant to this Section 2.1(c) shall not exceed $50,000,000;

(ii) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

 

36



--------------------------------------------------------------------------------

(iii) after giving effect to the incurrence of any such increase in the
Aggregate Revolving Commitments (and giving effect to any Credit Extension to
occur substantially simultaneously with such effectiveness), and the application
of the proceeds therefrom, no Default or Event of Default shall exist;

(iv) the Borrower shall be in compliance, on a pro forma basis (as provided in
Section 1.3) with the financial covenants set forth in Section 8.7 as of the
effective date of such increase;

(v) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

(vi) (1) any new Lender providing a Revolving Commitment in connection with any
increase in the Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;

(vii) any such increase in the Aggregate Revolving Commitments shall be subject
to receipt by the Administrative Agent of a certificate of the Borrower dated as
of the date of such increase signed by an Authorized Officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower and each
Guarantor approving or consenting to such increase, and (B) certifying that
(1) as of the date of effectiveness thereof, the representations and warranties
contained in Section 6 and in the other Credit Documents are true and correct in
all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.1(c), the
representations and warranties contained in Section 6.7 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, and (2) the conditions in clauses (iii) and (iv) above are
satisfied;

(viii) each such increase of the Aggregate Revolving Commitments shall be on the
same terms as, and be part of, the existing Aggregate Revolving Commitments
hereunder; and

(ix) upon each increase of the Aggregate Revolving Commitments hereunder,
(A) each Lender having a Revolving Commitment immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of such increase (each, a “Revolving Credit Increase
Lender”) in respect of such increase, and each such Revolving Credit Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (1) participations hereunder in Letters of Credit and
(2) participations hereunder in Swingline Loans, will, in each case, equal each
Lender’s Revolving Commitment Percentage (after giving effect to such increase)
and (B) if, on the date of such increase there are any Revolving Loans
outstanding, the Lenders shall make such payments among themselves as the
Administrative Agent may reasonably request to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Revolving Commitment
Percentages arising from such increase, and the Borrower shall pay to the
applicable Lenders any amounts required to be paid pursuant to Section 3.1(c) in
connection with such payments among the Lenders as if such payments were
effected by prepayments of Revolving Loans.

 

37



--------------------------------------------------------------------------------

Section 2.2 Swingline Loans.

(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided, that after giving effect to
the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swingline Loans.

(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a duly executed and completed Funding Notice (which shall
specify, among other things, the amount to be borrowed, which shall be a minimum
of $100,000, unless otherwise agreed by the Swingline Lender) no later than
11:00 a.m. on the proposed Credit Date.

(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

(iii) With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by the Borrower) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to the Borrower on such
Credit Date in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead

 

38



--------------------------------------------------------------------------------

constitute part of the Swingline Lender’s outstanding Revolving Loans to the
Borrower and shall be due under the Revolving Loan Note issued by the Borrower
to the Swingline Lender. The Borrower hereby authorizes the Administrative Agent
and the Swingline Lender to charge the Borrower’s accounts with the
Administrative Agent and the Swingline Lender (up to the amount available in
each such account) in order to immediately pay the Swingline Lender the amount
of the Refunded Swingline Loans to the extent of the proceeds of such Revolving
Loans made by the Lenders, including the Revolving Loans deemed to be made by
the Swingline Lender, are insufficient to repay in full the Refunded Swingline
Loans. If any portion of any such amount paid (or deemed to be paid) to the
Swingline Lender should be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.14.

(iv) If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by the 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three Business Days at the rate
customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good

 

39



--------------------------------------------------------------------------------

faith believe that all conditions under Section 5.2 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders or (C) at a
time when a Defaulting Lender exists, unless the Swingline Lender has entered
into arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swingline Loan, including by Cash Collateralizing such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Swingline Loans in a manner
reasonably satisfactory to the Swingline Lender and the Administrative Agent.

(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or any of its Subsidiaries in the aggregate
amount up to but not exceeding the Letter of Credit Sublimit; provided that
(i) each Letter of Credit shall be denominated in Dollars; (ii) the stated
amount of each Letter of Credit shall not be less than $50,000 or such lesser
amount as is acceptable to the Issuing Bank; (iii) after giving effect to such
issuance, in no event shall (x) the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of any Lender
exceed such Lender’s Revolving Commitment or (z) the Outstanding Amount of
Letter of Credit Obligations exceed the Letter of Credit Sublimit; and (iv) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (1) seven days prior to the Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such Letter of
Credit. Subject to the foregoing (other than clause (iv)) the Issuing Bank may
agree that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless the Issuing Bank elects
not to extend for any such additional period; provided that the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time the Issuing
Bank must elect to allow such extension; provided further that in the event that
any Lender is at such time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to it (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate the Issuing Bank’s Fronting
Exposure with respect to such Lender (after giving effect to Section 2.16(a)(iv)
and any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
Outstanding Amount of the Letter of Credit Obligations in a manner reasonably
satisfactory to the Agents, the Issuing Bank shall not be obligated to issue or
extend any Letter of Credit hereunder. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

40



--------------------------------------------------------------------------------

(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, the Issuing Bank shall issue the requested
Letter of Credit only in accordance its standard operating procedures (including
the delivery by the Borrower of such executed documents and information
pertaining to such requested Letter of Credit, including any Issuer Documents,
as the Issuing Bank or the Administrative Agent may require). Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit, the
Issuing Bank shall promptly notify the Administrative Agent and each Lender of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.3(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; and in no event
shall any of the foregoing affect or impair, or prevent the vesting of, the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to any Credit Party.
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of

 

41



--------------------------------------------------------------------------------

such honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower shall be deemed to have given a timely Funding Notice to the
Administrative Agent requesting the Lenders to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 5.2, the Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; provided further that if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to have
purchased, and hereby agrees to irrevocably purchase, from the Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Revolving Commitment Percentage (with respect to
the Aggregate Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that the Borrower
shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.3(d), the Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage.
Each Lender shall make available to the Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of the
Issuing Bank specified in such notice, not later than 12:00 p.m. on the first
Business Day (under the laws of the jurisdiction in which such office of such
Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of the Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event the Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.3(e) with respect to such honored drawing such
Lender’s Revolving Commitment Percentage of all payments subsequently received
by the Issuing Bank from the Borrower in reimbursement of such honored drawing
when such payments are received. Any such distribution shall be made to a Lender
at its primary address set forth below its name on Appendix B or at such other
address as such Lender may request.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of

 

42



--------------------------------------------------------------------------------

any Letter of Credit; (ii) the existence of any claim, set-off, defense (other
than that such drawing has been repaid) or other right which the Borrower or any
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
the Issuing Bank, a Lender or any other Person or, in the case of a Lender,
against the Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit; (v) any adverse
change in the business, operations, properties, assets, or financial condition
of the Borrower or any of its Subsidiaries; (vi) any breach hereof or any other
Credit Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided that in each case, that payment by the Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Issuing Bank under the circumstances in question, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

(g) Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless the Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel
to the Issuing Bank) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order, or (2) the wrongful dishonor by
the Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of the Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

(h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment, or the portion of the aggregate outstanding principal
amount of the Revolving Loans, of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder or purchase a participation required hereby.

 

43



--------------------------------------------------------------------------------

(b) Availability of Funds.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(b) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(b) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

44



--------------------------------------------------------------------------------

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error; provided
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitment or the Borrower’s obligations
in respect of any applicable Loans; and provided further that in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

(b) Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with
Section 2.1(c), in each case to the extent requested by such Person, a Note or
Notes to evidence such Person’s portion of the Revolving Loans or Swingline
Loans, as applicable.

Section 2.6 Scheduled Principal Payments.

(a) Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b) Swingline Loans. The principal amount of each Swingline Loan is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender with respect to such Swingline Loan and (ii) the Revolving
Commitment Termination Date.

Section 2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans:

(A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or

(B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and

(ii) in the case of Swingline Loans, at the Swingline Rate.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof)), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

 

45



--------------------------------------------------------------------------------

(c) In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), a year of three hundred sixty-five or three
hundred sixty-six days, as the case may be, and (ii) for all other computations
of fees and interest, a year of three hundred sixty days, in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date of
conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the case
may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Revolving Commitments
and the repayment of all other Obligations.

(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on and to each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.

(g) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date

 

46



--------------------------------------------------------------------------------

such amount is reimbursed by or on behalf of the Borrower at a rate equal to
(i) for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is the lesser of (y) two percent per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.

(h) Interest payable pursuant to Section 2.7(g) shall be computed on the basis
of a year of three hundred sixty days, for the actual number of days elapsed in
the period during which it accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by the Issuing Bank of any
payment of interest pursuant to Section 2.7(g), the Issuing Bank shall
distribute to each Lender, out of the interest received by the Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which the Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event the Issuing Bank shall have been reimbursed by the Lenders
for all or any portion of such honored drawing, the Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under
Section 2.3(e) with respect to such honored drawing such Lender’s Revolving
Commitment Percentage of any interest received by the Issuing Bank in respect of
that portion of such honored drawing so reimbursed by the Lenders for the period
from the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.

Section 2.8 Conversion/Continuation.

(a) So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:

(i) to convert all or part of any Loan from one Type of Loan to another Type of
Loan at any time in an amount equal to (A) in the case of any conversion to
Adjusted LIBOR Rate Loans, $3,000,000 and integral multiples of $1,000,000 in
excess of that amount and (B) in the case of any conversion to Base Rate Loans,
$500,000 and integral multiples of $100,000 in excess of that amount; provided
that an Adjusted LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Adjusted LIBOR Rate Loan unless the Borrower
shall pay all amounts due under Section 3.1(c) in connection with any such
conversion; or

(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least one Business Day in
advance of the proposed Conversion/Continuation Date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of conversion to, or
continuation of, an Adjusted LIBOR Rate Loan). Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Adjusted LIBOR Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

47



--------------------------------------------------------------------------------

Section 2.9 Default Rate of Interest.

(a) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(b) If any amount (other than principal of any Loan) payable by any Credit Party
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(c) During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent, the Collateral Agent or any
Lender.

Section 2.10 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin times the
actual daily amount by which the Aggregate Revolving Commitments exceeds the
Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. For purposes hereof, Swingline Loans shall not
be counted toward or be considered as usage of the Aggregate Revolving
Commitments, or included in the determination of “Total Revolving Outstandings”
for purposes of computation thereof.

 

48



--------------------------------------------------------------------------------

(b) Letter of Credit Fees.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Revolving Commitment
Percentage, a fee for each Letter of Credit equal to the Applicable Margin
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit (the “Letter of Credit Fee”). For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4(h). The
Letter of Credit Fee shall be computed on a quarterly basis in arrears, and
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiration date thereof and thereafter on demand.
If there is any change in the Applicable Margin during any quarter, the daily
maximum amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default under Section 9.1(f) and (g), all Letter of Credit Fees shall accrue at
the Default Rate, and during the continuance of an Event of Default other than
an Event of Default under Section 9.1(f) or (g), then upon the request of the
Required Lenders, all Letter of Credit Fees shall accrue at the Default Rate.

(ii) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit, on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4(h). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(c) Other Fees. The Borrower shall pay to Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.

Section 2.11 Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1(c)):

(A) with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount;

 

49



--------------------------------------------------------------------------------

(B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $3,000,000 and
integral multiples of $1,000,000 in excess of that amount; and

(C) with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Adjusted LIBOR Rate Loans;

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
of a prepayment to each Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.12.

(b) Voluntary Commitment Reductions.

(i) The Borrower may, from time to time upon not less than three Business Days’
prior written or telephonic notice confirmed in writing to the Administrative
Agent (which original written or telephonic notice the Administrative Agent will
promptly transmit to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part the Aggregate Revolving
Commitments (ratably among the Lenders in accordance with their respective
commitment percentage thereof); provided that (A) any such partial reduction of
the Aggregate Revolving Commitments shall be in an aggregate minimum amount of
$3,000,000 and integral multiples of $1,000,000 in excess of that amount,
(B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate Total Revolving Outstandings exceed the Aggregate
Revolving Commitments and (C) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swingline Sublimit exceed the amount of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit and/or the Swingline Sublimit, as applicable, shall be
automatically reduced by the amount of such excess.

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day and at least three Business Days after the date
of such notice) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Aggregate Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitment of each Lender proportionately to its
Revolving Commitment Percentage thereof; provided that a notice of termination
of the Aggregate Revolving Commitments may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
of the issuance of other Indebtedness or the occurrence of some other
identifiable event or condition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to 3:00 p.m. on the
specified effective date of termination) if such condition is not satisfied (it
being understood that the failure of such contingency shall not relieve the
Borrower from its obligations under Section 3.1(c)).

 

50



--------------------------------------------------------------------------------

(c) Mandatory Prepayments. If at any time (i) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Commitments, (ii) the Outstanding Amount of
Letter of Credit Obligations shall exceed the Letter of Credit Sublimit, or
(iii) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, the Borrower shall prepay Loans and/or Cash Collateralize Letter of
Credit Obligations in an aggregate amount equal to such excess promptly on the
date the Borrower becomes aware of the existence of such excess; provided that,
except with respect to clause (ii), Letter of Credit Obligations will not be
Cash Collateralized hereunder until the Revolving Loans and Swingline Loans have
been paid in full.

Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. Prepayments on the Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein (except for Defaulting Lenders where their share will be
applied as provided in Section 2.16(a)(ii) hereof).

Section 2.13 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).

(b) In the event that the Administrative Agent is unable to debit a deposit
account of the Borrower or any of its Subsidiaries held with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.

(c) All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(d) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

 

51



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

(g) The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such non-conforming
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt
telephonic notice to the Borrower and each applicable Lender (confirmed in
writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 9.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full.

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.14 shall apply).

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

52



--------------------------------------------------------------------------------

Section 2.15 Cash Collateral.

(a) Existence of Defaulting Lender. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (c) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Bank
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that (x) Cash Collateral furnished
by or on behalf of a Credit Party shall not be released during the continuance
of a Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.3) but shall
be released upon the cure, termination or waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

 

53



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by any Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Section 9 or otherwise, and including any amounts made available to any Agent
by that Defaulting Lender pursuant to Section 11.3), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to any
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.15; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or Letter of Credit Borrowings were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Borrowings owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with their Revolving Commitments without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to (and the underlying obligations
satisfied to the extent of such payment) and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

 

54



--------------------------------------------------------------------------------

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Bank the amount of any such Letter of Credit Fee otherwise payable to
such Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Letter of Credit Fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender at such time to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitments (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.17 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2 and such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.4, (b) any
Credit Party is required to pay any additional amount to any Lender

 

55



--------------------------------------------------------------------------------

or any Governmental Authority for the account of any Lender pursuant to
Section 3.3 and such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.4, (c) any Lender gives notice of an
inability to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a
Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”) does not
consent (including by way of a failure to respond in writing to a proposed
amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then, in each case described in the
foregoing clauses (a) through (e), the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.5) all of
its interests, rights (other than its rights under Section 3.2, Section 3.3 and
Section 11.2) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.5;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued and unpaid interest thereon, accrued and
unpaid fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.1(c)) from the assignee
(to the extent of such outstanding principal and accrued and unpaid interest and
fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

56



--------------------------------------------------------------------------------

Section 3 YIELD PROTECTION

Section 3.1 Making or Maintaining LIBOR Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by facsimile (or such other electronic
communication as may be permitted by Section 11.1(b)) or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by facsimile (or such other electronic communication as may be permitted
by Section 11.1(b)) or by telephone confirmed in writing) to the Borrower and
the Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
facsimile (or such other electronic communication as may be permitted by
Section 11.1(b)) or by telephone confirmed in writing) to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 3.1(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, LIBOR Loans in accordance with the
terms hereof.

 

57



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (iii) if any prepayment of any of its Adjusted
LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by the Borrower.

(d) Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

(e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided that
each Lender may fund each of its Adjusted LIBOR Rate Loans in any manner it sees
fit and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.1 and under Section 3.2.

(f) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in Section 3.1(c) and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten Business Days after receipt thereof.

(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f).

Section 3.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;

 

58



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
any other Recipient hereunder (whether of principal, interest or any other
amount) by an amount deemed to be material by such Lender, Issuing Bank or other
Recipient, as the case may be, then, upon request of such Lender, the Issuing
Bank or such other Recipient, the Borrower will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender, the Issuing Bank or the Swingline
Lender (for purposes hereof, may be referred to collectively as “the Lenders” or
a “Lender”) determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
commitments of such Lender hereunder or the Loans made by, or participations in
Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender, the Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error. In the absence of any such manifest error, the Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, delivers to the Borrower the certificate
referenced in Section 3.2(c) and notifies the Borrower of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

59



--------------------------------------------------------------------------------

Section 3.3 Taxes.

(a) Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank and the Administrative Agent and the term “Applicable
Law” shall include FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Tax Indemnification.

(i) Without duplication of any obligation under Section 3.3(b), the Credit
Parties shall jointly and severally indemnify each Recipient and shall make
payment in respect thereof within ten Business Days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Each Lender shall severally indemnify the Administrative Agent within ten
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

60



--------------------------------------------------------------------------------

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

61



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

62



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

Section 3.4 Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the Issuing Bank or any Governmental
Authority for the account of any Lender or the Issuing Bank pursuant to
Section 3.3, then such Lender or the Issuing Bank shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.2 or 3.3, as the case
may be, in the future, and (ii) would not subject such Lender or the Issuing
Bank, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the Issuing Bank, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

Section 4 GUARANTY

Section 4.1 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to the Collateral Agent, for the benefit of the Secured Parties, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or

 

63



--------------------------------------------------------------------------------

otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

Section 4.2 Obligations Unconditional. The obligations of the Guarantors under
Section 4.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, Swap Agreements or Treasury Management Agreements, or any
other agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section 4 until such time as the
Obligations have been indefeasibly paid in full and the Aggregate Revolving
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any Lender or Lenders as security for any of the Obligations
shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed

 

64



--------------------------------------------------------------------------------

against any Person under any of the Credit Documents, any Swap Agreement between
any Credit Party and any Swap Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument referred to in the Credit Documents, such Swap
Agreements or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

Section 4.3 Reinstatement. The obligations of the Guarantors under this
Section 4 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent, the Collateral Agent and each Lender on demand for all
reasonable costs and expenses (including the fees, charges and disbursements of
counsel) incurred by the Administrative Agent, the Collateral Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

Section 4.4 Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 4.2 and
through the exercise of rights of contribution pursuant to Section 4.6.

Section 4.5 Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Agents and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Agents and the Lenders may exercise their remedies
thereunder in accordance with the terms thereof.

Section 4.6 Rights of Contribution. The Guarantors agree among themselves that,
in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under Applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Credit Documents and no
Guarantor shall exercise such rights of contribution until all Obligations have
been indefeasibly paid in full and the Aggregate Revolving Commitments have
terminated.

Section 4.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Section 4 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

Section 4.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Credit Party
to honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided that each
Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations

 

65



--------------------------------------------------------------------------------

and undertakings under this Section 4, voidable under applicable Debtor Relief
Laws, and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 4.8 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full
and the commitments relating thereto have expired or terminated, or, with
respect to any Guarantor, if earlier, such Guarantor is released from its
obligations and undertakings under this Section 4 in accordance with
Section 10.10(a). Each Qualified ECP Guarantor intends that this Section 4.8
constitute, and this Section 4.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Credit Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5 CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent to Initial Credit Extensions. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:

(a) Executed Credit Documents. The Administrative Agent shall have received
executed counterparts of this Agreement, the Notes (if requested), the Security
Agreement, the Pledge Agreement, the Environmental Indemnity Agreement and a
Mortgage with respect to the real property commonly known as 6375 Hospital
Parkway, Johns Creek, Georgia 30097, in each case, in form and substance
satisfactory to the Agents and the Lenders and duly executed by the appropriate
parties thereto.

(b) Certificates. The Administrative Agent shall have received the following:

(i) Organizational Documents Certificate. (i) Copies of the Organization
Documents, certified (to the extent applicable) as of a recent date by the
appropriate Governmental Authority, (ii) copies of resolutions approving the
transactions contemplated in connection with the financing and authorizing
execution, delivery and performance of the Credit Documents, (iii) copies of
certificates of good standing, existence or the like of a recent date from the
appropriate Governmental Authority of its jurisdiction of formation or
organization and (iv) incumbency certificates, in each case, for each of the
Credit Parties and certified by an Authorized Officer in form and substance
reasonably satisfactory to the Administrative Agent.

(ii) Closing Certificate. One or more certificates from an Authorized Officer of
the Borrower (in the case of (F) below, from the Chief Financial Officer of the
Borrower), in form and substance reasonably satisfactory to the Administrative
Agent, confirming, among other things, (A) all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and the other Credit Parties, if any, in connection with this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein have been obtained and are in full force and effect (and attaching
copies of any such items), (B) no investigation or inquiry by any Governmental
Authority regarding this Agreement and the other Credit Documents and the
transactions contemplated herein and therein is ongoing, (C) the absence of any
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(D) since December 31, 2013, there has been no event or circumstance which has
had or could be reasonably expected to have a Material Adverse Effect, (E) the
audited financial statements for the Fiscal Year ended December 31, 2013 were
prepared in accordance with GAAP consistently applied, except as noted therein,
and fairly presents in all material respects the financial condition and results
from operations of the Borrower and its Subsidiaries, and (F) the Borrower and
its Subsidiaries, taken as a whole on a consolidated basis, are Solvent after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto.

 

66



--------------------------------------------------------------------------------

(c) Opinions of Counsel. The Administrative Agent shall have received customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

(d) Collateral. The Collateral Agent shall have received each of the following:

(i) UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
Collateral, as determined by the Collateral Agent.

(ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in the U.S. Intellectual Property Rights constituting
Collateral, as determined by the Collateral Agent.

(iii) Pledged Equity Interests. Subject to Section 7.15 and the definition of
Excluded Perfection Action with respect to Non-Opinion Parties, original
certificates evidencing any certificated Equity Interests constituting
Collateral, together with undated stock transfer powers executed in blank.

(iv) Mortgaged Property Support Documents. Such Mortgaged Property Support
Documents as the Administrative Agent or the Collateral Agent may request with
respect to any real property being encumbered by a Mortgage on the Closing Date.

(v) Evidence of Insurance. Certificates of insurance for casualty, liability and
any other insurance required by the Credit Documents, identifying the Collateral
Agent as loss payee with respect to the casualty insurance and additional
insured with respect to the liability insurance, as appropriate.

(vi) Landlord Waivers and Access Letters. Such landlord waivers and access
letters as may be requested by the Administrative Agent with respect to any
Material Leased Property (it being understood that no such landlord waiver or
access letter shall be required if it is unable to be obtained by the Credit
Parties following the use of commercially reasonable efforts).

(vii) Other Perfection Action. Satisfactory evidence that all filings,
recordations and searches necessary or desirable in connection with the Liens
under the Collateral Documents shall have been (or concurrently with the
closing, will be) duly made, all filing and recording fees and taxes shall have
been (or concurrently with the closing, will be) duly paid and the Collateral
Agent, on behalf of the Secured Parties, shall have (or concurrently with the
closing, will have) a valid and perfected first priority (subject to Permitted
Liens) Lien in the Collateral. Notwithstanding anything in this clause (vii), no
Credit Party shall be required to take any Excluded Perfection Action.

(e) Financial Information. The Administrative Agent shall have received, and be
satisfied with its review of, copies of (i) the internally prepared financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
most recently ended Fiscal Quarter ended at least forty-five days prior to the
Closing Date and (ii) the audited financial statements of the Borrower and its
Subsidiaries on a consolidated basis for the Fiscal Year ended December 31,
2013.

(f) Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (i) a duly executed and completed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (ii) duly
executed and completed disbursement instructions (with wiring instructions and
account information) for all disbursements to be made on the Closing Date.

 

67



--------------------------------------------------------------------------------

(g) PATRIOT ACT, Etc. The Lenders shall have received, in form and substance
reasonably satisfactory to the Lenders, documentation and other information that
is required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act,
requested not later than five days prior to the Closing Date.

(h) Existing Credit Agreement. All principal, interest, fees and expenses due
and owing and other amounts outstanding under or in connection with the Existing
Credit Agreement shall have been (or, concurrent with the making of the Loans on
the Closing Date, shall be) paid in full (other than with respect to contingent
obligations for which no claim has been made and letters of credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Administrative Agent), all obligations, commitments and
indebtedness under the Existing Credit Agreement shall have been terminated, and
any Liens securing any such obligations shall have been (or, concurrent with the
making of the Loans on the Closing Date, shall be) terminated.

(i) Fees and Expenses. The Administrative Agent shall have confirmation that all
fees payable under this Agreement and under the Fee Letter and all reasonable
out-of-pocket fees and expenses required to be paid on or before the Closing
Date have been paid, including the reasonable out-of-pocket fees and expenses of
counsel for the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions.

Section 5.2 Conditions to Each Credit Extension. The obligation of each Lender
to fund its Revolving Commitment Percentage of any Credit Extension on any
Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 11.4, of the following conditions precedent:

(a) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;

(b) after making the Credit Extension requested on such Credit Date, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments;

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; and

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

 

68



--------------------------------------------------------------------------------

Section 6 REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders and the Issuing Bank to enter into
this Agreement and to make each Credit Extension to be made hereby, the Borrower
and each other Credit Party represents and warrants to each Agent, each Lender
and the Issuing Bank, that the following statements are true and correct:

Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Credit Parties and each of their respective Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

Section 6.2 Information, Equity Interests and Ownership. Schedule 6.2 correctly
sets forth (a) the exact legal name and jurisdiction of organization of each
Credit Party and each of their respective Subsidiaries as of the Closing Date
and as at any time during the five-year period immediately prior to the Closing
Date, (b) the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Credit Party and each of their respective
Subsidiaries as of the Closing Date and (c) the ownership interest of the
Borrower or Subsidiary owning the Equity Interests in each Subsidiary of the
Borrower as of the Closing Date. The Equity Interests of each Credit Party and
its Subsidiaries have been duly authorized and validly issued and are fully paid
and non-assessable. As of the Closing Date, there is no existing option,
warrant, call, right, commitment, buy-sell, voting trust or other shareholder
agreement or other agreement to which any Subsidiary is a party requiring, and
there is no membership interest or other Equity Interests of any Subsidiary
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of any additional membership interests or other Equity Interests of
any Subsidiary or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Subsidiary.

Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate in any material respect any provision of any Applicable Laws
relating to any Credit Party, any of the Organizational Documents of any Credit
Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) except as could not reasonably be
expected to have a Material Adverse Effect, conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent for the benefit of the holders of the Obligations)
whether now owned or hereafter acquired; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Credit Party.

Section 6.5 Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any

 

69



--------------------------------------------------------------------------------

Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made and are in full force and effect, as
applicable.

Section 6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.

Section 6.7 Financial Statements.

(a) The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the most recent Fiscal Year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such Fiscal
Year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date of such financial statements, including material liabilities for taxes,
material commitments and Indebtedness.

(c) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 7.1(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable by the Borrower at the time
made and at the time so furnished (it being understood and agreed that forecasts
are not to be viewed as facts and that actual results during the period or
periods covered thereby may differ from the forecasted results and such
differences may be material).

Section 6.8 No Material Adverse Effect; No Default.

(a) No Material Adverse Effect. Since December 31, 2013, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

(b) No Default. No Default has occurred and is continuing.

Section 6.9 Tax Matters. Each of the Credit Parties and their respective
Subsidiaries (a) has filed all federal, state and other material tax returns and
reports required to be filed, and have paid all Taxes shown to be owed on such
returns and (b) have paid all federal, state and other material Taxes

 

70



--------------------------------------------------------------------------------

levied or imposed upon them or their respective properties, assets, income,
businesses and franchises otherwise due and payable, except (i) so long as the
audit disclosed on Schedule 6.9 has not been completed and the amount of taxes
arising therefrom has not been determined (at which time such taxes shall be
paid), those taxes that may result from such audit and (ii) those being
contested in good faith and by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Credit Party or any of its Subsidiaries that would, if
made, have a Material Adverse Effect.

Section 6.10 Properties.

(a) Title. Each of the Credit Parties and their respective Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of its properties and assets that are material to its
business, in each case except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purpose. All such properties and assets are
free and clear of Liens other than Permitted Liens.

(b) Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets and Material Leased
Properties of the Credit Parties.

Section 6.11 Environmental Matters. (a) Neither any Credit Party nor any of
their respective Subsidiaries nor any of their respective current Facilities or
operations, and to each Credit Party’s knowledge, no former Facilities, are
subject to any outstanding order, consent decree or settlement agreement with
any Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) neither any Credit
Party nor any of their respective Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law; (c) there are no, and to each Credit Party’s knowledge have not been
any, Hazardous Materials Activities which could reasonably be expected to form
the basis of an Environmental Claim against such Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (d) neither any Credit Party nor any
of their respective Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
and neither any Credit Party’s nor any of their respective Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste. Compliance with all current
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.12 No Defaults. Neither any Credit Party nor any of their respective
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, except in each case where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

Section 6.13 No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

Section 6.14 Governmental Regulation.

(a) Neither any Credit Party nor any of their respective Subsidiaries is subject
to regulation under the Investment Company Act of 1940. Neither any Credit Party
nor any of their respective Subsidiaries is an “investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

(b) Neither any Credit Party nor any of their respective Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither any Credit Party nor any of their respective
Subsidiaries, to their knowledge, is in violation of (i) the Trading with the
Enemy Act, as amended, or (ii) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Neither any Credit Party nor any of their respective Subsidiaries (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

(c) Neither any Credit Party nor any of their respective Subsidiaries or, to
their knowledge, Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

(d) Neither any Credit Party nor any of their respective Subsidiaries or, to
their knowledge, Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has more than ten percent of its assets located in Sanctioned Entities or
(iii) derives more than ten percent of its operating income from investments in,
or transactions with Sanctioned Persons or Sanctioned Entities. No part of the
proceeds of the Loans will be used and have not been used to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Entity.

(e) Each Credit Party and each of their respective Subsidiaries are in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto. Neither any Credit Party nor any of their
respective Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (i) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (ii) to a foreign official, foreign political party or
party official or any candidate for foreign political office or (iii) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to any Credit Party or any of their respective Subsidiaries
or to any other Person, in violation of the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq.

(f) To the extent applicable, each Credit Party and each of their respective
Subsidiaries are in compliance with Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (as amended from time to time, the “PATRIOT Act”).

(g) Neither any Credit Party nor any of their respective Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 

72



--------------------------------------------------------------------------------

Section 6.15 Intellectual Property.

(a) As of the Closing Date, Part A of Schedule 6.15 is a complete list of all
Owned Intellectual Property. As of the Closing Date, except as disclosed on Part
A of Schedule 6.15, (i) each Person owning Owned Intellectual Property owns such
Owned Intellectual Property free and clear of all restrictions (including
covenants not to sue a third party), court orders, injunctions, decrees, writs
or Liens (other than Liens pursuant to the Collateral Documents), whether by
written agreement or otherwise, (ii) no Person other than the Person identified
on Schedule 6.15 as owning Owned Intellectual Property owns or has been granted
any right in its Owned Intellectual Property (other than Liens pursuant to the
Collateral Documents), (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) each Person owning Owned Intellectual
Property has taken all commercially reasonable action necessary to maintain and
protect its Owned Intellectual Property.

(b) Each Person owning Owned Intellectual Property has entered into, and
maintains in effect, a legally enforceable agreement with each of its employees
and subcontractors obligating each such Person to assign to it, without any
additional compensation, any Intellectual Property Rights created, discovered or
invented by such Person in the course of such Person’s employment or engagement
with it (except to the extent prohibited by Applicable Law), and further
requiring such Person to cooperate with it, without any additional compensation,
in connection with securing and enforcing any Intellectual Property Rights
therein; provided that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.

(c) As of the Closing Date, Part B of Schedule 6.15 is a complete list of all
agreements under which the Borrower or any of its Subsidiaries has licensed
Licensed Intellectual Property (other than readily available, non-negotiated
licenses of computer software and other intellectual property used solely for
performing accounting, word processing and similar administrative tasks
(“Off-The-Shelf Software”)) and a summary of any ongoing payments the licensee
is obligated to make with respect thereto. As of the Closing Date, except as
disclosed on Part B of Schedule 6.15, the licenses of the Borrower and its
Subsidiaries to use the Licensed Intellectual Property are free and clear of all
restrictions, Liens (other than Liens pursuant to the Collateral Documents),
court orders, injunctions, decrees, or writs, whether by written agreement or
otherwise. As of the Closing Date, except as disclosed on Part B of Schedule
6.15, neither the Borrower nor any of its Subsidiaries is obligated or under any
liability whatsoever to make any payments of a material nature by way of
royalties, fees or otherwise to any owner of, licensor of, or other claimant to,
any Intellectual Property Rights.

(d) The Owned Intellectual Property and the Licensed Intellectual Property
described on Schedule 6.15, together with all Owned Intellectual Property and
all Licensed Intellectual Property described on the Compliance Certificates
delivered hereunder, constitute all Intellectual Property Rights used or
necessary to conduct the businesses of the Borrower and its Subsidiaries as
presently conducted or as the Borrower reasonably foresees conducting it, except
for Off-The-Shelf Software.

(e) Except as disclosed on Part C of Schedule 6.15, neither the Borrower nor any
of its Subsidiaries has any knowledge of, or has received any written claim or
notice alleging, any infringement of another Person’s Intellectual Property
Rights (including any written claim that the Borrower or any of its Subsidiaries
must license or refrain from using the Intellectual Property Rights of any third
party) nor, to the knowledge of the Borrower or any of its Subsidiaries, is
there any threatened claim in writing or any reasonable basis for any such
claim.

Section 6.16 Pension Plans. (a) Except as could not reasonably be expected to
have a Material Adverse Effect, each of the Credit Parties and their respective
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and

 

73



--------------------------------------------------------------------------------

published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or is the subject of a favorable opinion or advisory letter
from the Internal Revenue Service indicating that such Pension Plan is so
qualified and, to the knowledge of the Credit Parties, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Pension Plan to lose its qualified status except where such event could not
reasonably be expected to result in a Material Adverse Effect, (c) except as
could not reasonably be expected to have a Material Adverse Effect, no liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Pension Plan (other than for routine claims and required funding
obligations in the ordinary course) or any trust established under Title IV of
ERISA has been incurred by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates, (d) except as could
not reasonably be expected to result in liability to any Credit Party or any of
their respective Subsidiaries in excess of $1,500,000, no ERISA Event has
occurred, and (e) except to the extent required under Section 4980B of the
Internal Revenue Code and Section 601 et seq. of ERISA or similar state laws and
except as could not reasonably be expected to have a Material Adverse Effect, no
“employee benefit plan” (as defined in Section 3(3) of ERISA provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any Credit Party or any of their respective
Subsidiaries and neither any Credit Party nor any of their respective
Subsidiaries has ever sponsored, maintained, contributed to or had an obligation
to make contributions to any such employee benefit plan.

Section 6.17 Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

Section 6.18 Compliance with Laws. Each Credit Party and each of their
respective Subsidiaries is in compliance with (a) the PATRIOT Act and OFAC rules
and regulations as provided in Section 6.14 and (b) except such non-compliance
with such other Applicable Laws that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, all other
Applicable Laws. Each Credit Party and each of their respective Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business in which it is now
engaged, except for such certificates, authorities or permits as to which the
failure to have or retain could not reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any of their respective
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit the failure of
which to have or retain could reasonably be expected to have a Material Adverse
Effect.

Section 6.19 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of the Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby (other than projections and pro forma financial information contained in
such materials) contains any untrue statement of a material fact or omits to
state a material fact (known to any Credit Party, in the case of any document
not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders.

 

74



--------------------------------------------------------------------------------

Section 6.20 Insurance. The properties of the Credit Parties and their
respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of such Persons, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrower and its Subsidiaries as in effect on the Closing Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.20.

Section 6.21 Pledge Agreement and Security Agreement. Each of the Pledge
Agreement and the Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and each of
the Pledge Agreement and the Security Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (a) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (b) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (c) with respect to
any such Collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor
(to the extent such security interest can be perfected by filing under the UCC).

Section 6.22 Mortgages. Each of the Mortgages when executed and delivered is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the Real
Estate Assets identified therein in conformity with Applicable Laws, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when the
Mortgages and UCC financing statements in appropriate form are duly recorded at
the locations identified in the Mortgages, and recording or similar taxes, if
any, are paid, the Mortgages shall constitute a legal, valid and enforceable
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Real Estate Assets, in each case prior and superior in right
to any other Lien (other than Permitted Liens).

Section 7 AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations (other than
with respect to contingent Obligations for which no claim has been made and
Letters of Credit which have been cash collateralized or otherwise backstopped
in a manner reasonably satisfactory to the Issuing Bank and the Administrative
Agent) shall have been paid in full, and the Aggregate Revolving Commitments
hereunder shall have expired or been terminated, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 7.

 

75



--------------------------------------------------------------------------------

Section 7.1 Financial Statements and Other Reports. The Borrower will deliver,
or will cause to be delivered, to the Administrative Agent:

(a) Quarterly Financial Statements for the Borrower and its Subsidiaries. Within
forty-five days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statement of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto;

(b) Audited Annual Financial Statements for the Borrower and its Subsidiaries.
Upon the earlier of the date that is ninety days after the end of each Fiscal
Year or the date such information is filed with the SEC, (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statement of income, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail and consistent in all material
respects with the manner of presentation as of the Closing Date, together with a
Financial Officer Certification with respect thereto; and (ii) with a report
thereon of Cherry Bekaert LLP or other independent certified public accountants
of recognized national standing selected by the Borrower, which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

(c) Compliance Certificate. Together with each delivery of the financial
statements pursuant to clauses (a) and (b) of Section 7.1 a duly completed
Compliance Certificate, which Compliance Certificate shall list (i) all
applications by any Credit Party, if any, for any Owned Intellectual Property
made since the date of the prior Compliance Certificate (or, in the case of the
first such Compliance Certificate, the Closing Date), (ii) all issuances of
registrations or letters on existing applications by any Credit Party for any
Owned Intellectual Property received since the date of the prior Compliance
Certificate (or, in the case of the first such Compliance Certificate, the
Closing Date), and (iii) all agreements in respect of Licensed Intellectual
Property (other than Off-The-Shelf Software) entered into by any Credit Party
since the date of the prior Compliance Certificate (or, in the case of the first
such Compliance Certificate, the Closing Date);

(d) Annual Budget. Within thirty days following the end of each Fiscal Year,
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Revolving Commitment Termination Date
occurs);

(e) Information Regarding Collateral. Each Credit Party will furnish to the
Administrative Agent and the Collateral Agent (i) prior written notice of any
change (A) in such Credit Party’s legal name, (B) in such Credit Party’s
corporate structure, or (C) in such Credit Party’s Federal Taxpayer
Identification Number or (ii) prompt written notice (and in any event within
five days of such occurrence) of any Subsidiary becoming a Material IP
Subsidiary for any reason whatsoever (including, without limitation, as a result
of an acquisition, the acquisition or creation of any material Intellectual
Property Rights, or any Intellectual Property Rights becoming material such that
such Subsidiary becomes a Material IP Subsidiary);

 

76



--------------------------------------------------------------------------------

(f) SEC Filings. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(g) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Credit Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Credit Party with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of their respective Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b);
or (iii) the occurrence of any Material Adverse Effect, a certificate of an
Authorized Officer of the Borrower setting forth the details of the
occurrence(s) referred to therein and stating what action the Borrower and/or
the other applicable Credit Party has taken and proposes to take with respect
thereto and, if applicable, describing with particularity any and all provisions
of this Agreement and any other Credit Document that have been breached;

(h) ERISA. Promptly (i) upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a certificate of an Authorized Officer of the
Borrower specifying the nature thereof, what action any Credit Party, any of
their respective Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, a
certificate of an Authorized Officer of the Borrower specifying any action taken
or threatened by the Internal Revenue Service, the Department of Labor or the
PBGC with respect thereto; (ii) upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan (including all schedules); and (iii) after receipt thereof, copies
of all notices received by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event;

(i) SEC Investigations. Promptly, and in any event within five Business Days
after receipt thereof by any Credit Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof; and

(j) Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.

Any documents required to be delivered pursuant to Section 7.1(a), (b) or
(f) shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website; or
(ii) on which such documents are posted on the Borrower’s behalf on Debtdomain
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided further that: (x) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and

 

77



--------------------------------------------------------------------------------

(y) the Borrower shall notify (which may be by facsimile or such other
electronic communication as may be permitted by Section 11.1(b)) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

Section 7.2 Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, qualifications, licenses, Governmental
Authorizations, Intellectual Property Rights and permits material to its
business.

Section 7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay (a) all federal, state and other material Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (ii) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Borrower or any Subsidiary).

Section 7.4 Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in its business and from time to time will make or
cause to be made all appropriate material repairs, necessary renewals and
necessary replacements thereof.

Section 7.5 Insurance. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained, with financially sound and
reputable insurers, property insurance, such public liability insurance, third
party property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of each Credit Party and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained flood insurance with respect to each Flood Hazard Property, if any,
that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each property insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder and provides for at least thirty days’ prior written notice (or such
shorter prior written notice as may be agreed by the Collateral Agent in its
reasonable discretion) to the Collateral Agent of any modification or
cancellation of such policy.

Section 7.6 Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each Lender to visit and inspect
any of its properties, to conduct field audits, to examine its corporate,

 

78



--------------------------------------------------------------------------------

financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (and the Borrower shall be given an
opportunity to participate in any discussions with its accountants), all at such
reasonable times during normal business hours and, subject to the limitation
below, as often as may be reasonably desired, upon reasonable advance notice to
the Borrower; provided that, excluding any such visits and inspections when an
Event of Default exists, only the Administrative Agent on behalf of the Lenders
may exercise visitation and inspection rights of the Administrative Agent and
the Lenders under this Section 7.6 (and representatives of any Lender may
accompany the Administrative Agent on any such visit at their own expense) and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists the Administrative Agent, the Collateral Agent
or, if organized by the Administrative Agent, any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent.

Section 7.8 Compliance with Laws and Material Agreements. Each Credit Party
will, and will cause each of its Subsidiaries to, comply with (a) the PATRIOT
Act and OFAC rules and regulations, (b) all other Applicable Laws (including
Environmental Laws) and (c) all indentures, agreements and other instruments
binding upon it or its property, except, in the case of clauses (b) and (c), in
such instances the failure to comply therewith could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 7.9 Use of Proceeds. Each Credit Party will, and will cause each of its
Subsidiaries to, use the proceeds of the Credit Extensions (a) for working
capital, capital expenditures and general corporate purposes, (b) to repay in
full concurrently with the closing of this Agreement all principal, interest,
fees, expenses and other amounts outstanding under or in connection with the
Existing Credit Agreement, (c) to finance Permitted Acquisitions and to pay
fees, costs and expenses in connection therewith, whether or not consummated
and/or (d) to pay transaction fees, costs and expenses related to credit
facilities established pursuant to this Agreement and the other Credit
Documents, in each case not in contravention of Applicable Laws or of any Credit
Document.

Section 7.10 Books and Records. Each Credit Party will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP.

Section 7.11 Additional Subsidiaries; Real Estate Assets. Each Credit Party
will, and will cause each of its Subsidiaries to:

(a) Additional Domestic Subsidiaries. Promptly (but in any event within five
days or such longer period to which the Administrative Agent may agree in its
sole discretion) after the acquisition or creation of any Domestic Subsidiary
(or the date any Person otherwise qualifies as a Domestic Subsidiary), provide
notice thereof to the Administrative Agent, and thereafter (but in any event
within thirty days after such notice or such longer period to which the
Administrative Agent may agree in its sole discretion) cause to be delivered to
the Administrative Agent and the Collateral Agent each of the following:

(i) a Guarantor Joinder Agreement, duly executed by such Subsidiary;

 

79



--------------------------------------------------------------------------------

(ii) a Security Joinder Agreement, duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(iii) if such Subsidiary owns Equity Interests in any other Subsidiary, a Pledge
Joinder Agreement, as applicable, duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(iv) a Pledge Joinder Agreement or Pledge Agreement Supplement, as applicable,
duly executed by the Credit Party owning the Equity Interests of such Subsidiary
(in either case, with all schedules thereto appropriately completed);

(v) if any of the documents referenced in the foregoing clauses (i) through
(iii) are delivered (or required to be delivered) and if requested by the
Administrative Agent, opinions of counsel to the applicable Credit Parties and
such Subsidiary with respect to the documents delivered and the transactions
contemplated by this Section 7.11(a), in form and substance reasonably
acceptable to the Administrative Agent; and

(vi) if any of the documents referenced in the foregoing clauses (i) through
(iv) are delivered (or required to be delivered), copies of the documents of the
types referred to in Section 5.1(b)(i) with respect to such Subsidiary,
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent;

provided that none of the foregoing shall be required to be delivered with
respect to any Domestic Subsidiary that (x) is owned by a Foreign Subsidiary or
(y) has no material assets other than Equity Interests or Indebtedness of a
Foreign Subsidiary.

(b) Additional First Tier Foreign Subsidiaries. Promptly (but in any event
within thirty days or such longer period to which the Administrative Agent may
agree in its sole discretion) after the acquisition or creation of any First
Tier Foreign Subsidiary (or the date any Person otherwise qualifies as a First
Tier Foreign Subsidiary), provide notice thereof to the Administrative Agent,
and thereafter (but in any event within thirty days after such notice or such
longer period to which the Administrative Agent may agree in its sole
discretion) cause to be delivered to the Administrative Agent and the Collateral
Agent a Pledge Joinder Agreement or Pledge Agreement Supplement, as applicable,
duly executed by the Credit Party owning the Equity Interests of such First Tier
Foreign Subsidiary (in either case, with all schedules thereto appropriately
completed).

(c) Material Real Estate Assets. With respect to any Real Estate Asset that
(i) becomes a Material Real Estate Asset, (ii) is acquired (whether by purchase,
merger or otherwise) after the Closing Date by any Person that is, or is
required to be or become, a Credit Party, or (iii) is owned by a Person formed
or acquired after the Closing Date that is, or is required to be or become, a
Credit Party, provide prompt notice thereof to the Administrative Agent (but in
any event within five days of such occurrence, or such longer period to which
the Administrative Agent may agree in its sole discretion) and thereafter cause
to be delivered to the Administrative Agent and the Collateral Agent promptly
(but in any event within sixty days after such acquisition or such longer period
as the Administrative Agent may agree in its sole discretion) a Mortgage and
such Mortgaged Property Support Documents as the Administrative Agent or the
Collateral Agent may reasonably request in order to cause such Material Real
Estate Assets to be subject at all times to a first priority, perfected Lien
(subject to Permitted Liens) in favor of the Collateral Agent for the benefit of
the Secured Parties securing the Obligations, and take all such actions and
cause to be delivered all such other documents, instruments, agreements,
opinions and certificates as may be reasonably requested by the Administrative
Agent or the Collateral Agent in connection therewith.

 

80



--------------------------------------------------------------------------------

(d) Personal Property. The Borrower and each other Credit Party shall (i) cause
all of its personal property and assets (other than Excluded Property and
limited, in the case of the voting Equity Interests of each First Tier Foreign
Subsidiary, to a pledge of 65% of such Equity Interests ) to be subject at all
times to first priority (subject to any Permitted Lien), perfected Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties, to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent or the
Collateral Agent shall reasonably request, and (ii) deliver such other
documentation as the Administrative Agent or the Collateral Agent may reasonably
request in connection with the foregoing, including (A) appropriate UCC
financing statements, (B) certified resolutions and other organizational and
authorizing documents of such Person, (C) opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
the Collateral Agent’s Liens thereunder), (D) landlord waivers, estoppels or
collateral access letters requested by the Administrative Agent with respect to
any Material Leased Property, (E) updates to any applicable schedules of any
Collateral Document in connection with any Material Commercial Tort Claim,
(F) Qualifying Control Agreements (as defined in the Security Agreement) with
respect to Material Accounts to the extent requested by the Administrative
Agent, (G) perfection actions reasonably requested by the Administrative Agent
or the Collateral Agent in connection with the perfection of any Material Letter
of Credit Right and (H) other items reasonably requested by the Collateral Agent
necessary in connection therewith to perfect the security interests therein, all
in form, content and scope reasonably satisfactory to the Collateral Agent. Each
Credit Party shall provide prompt notice of any acquisition or creation of any
personal property and assets with respect to which any action may be required to
be taken pursuant to this Section 7.11(d), including notice of any Material
Account, Material Commercial Tort Claim, Material Leased Property or Material
Letter of Credit Right, which notice shall in any event be provided within five
days of the event requiring such notice (or such longer period to which the
Administrative Agent may agree in its sole discretion).

(e) Material IP Subsidiary Pledges. Notwithstanding the foregoing, or any other
provision of this Agreement or any other Credit Document (including the
definitions of Excluded Perfection Action and Excluded Property), at the request
of the Administrative Agent, each Credit Party that owns, directly or
indirectly, any Equity Interests in any Material IP Subsidiary that is not a
Credit Party shall cause the pledge of the Equity Interests in each of its First
Tier Foreign Subsidiaries to be perfected pursuant to the Applicable Laws of the
jurisdiction of formation of such First Tier Foreign Subsidiary (in addition to
the grant and perfection thereof pursuant to the Pledge Agreement and related
filings and possession of certificates with respect to any such Equity
Interests), such perfection to be accomplished on the Closing Date with respect
to any First Tier Foreign Subsidiary and related Material IP Subsidiary in
existence on the Closing Date, and within 30 days (or such longer period as the
Administrative may agree) after any Material IP Subsidiary is created or
acquired or any existing Subsidiary becomes a Material IP Subsidiary in the case
of any such occurrence after the Closing Date.

(f) Notwithstanding anything to the contrary in this Section 7.11, other than
Section 7.11(e) above, no Credit Party shall be required to take any Excluded
Perfection Action.

Section 7.12 Primary Depositary and Operating Accounts. At all times beginning
on or after the date which is sixty days after the Closing Date (which period
may be extended by the Administrative Agent in its sole discretion) each Credit
Party will, and will cause each of its Subsidiaries to, maintain its primary
depositary and operating accounts relating to the North American operations of
the Borrower and its Subsidiaries with Regions Bank.

 

81



--------------------------------------------------------------------------------

Section 7.13 Further Assurances. Each Credit Party will, and will cause each of
its Subsidiaries to, take such action and execute, acknowledge and deliver, at
its sole cost and expense, such agreements, instruments or other documents as
are necessary, or as any Agent may reasonably request, from time to time in
order to (a) carry out more effectively the purposes of this Agreement and the
other Credit Documents, (b) subject to valid and perfected first priority Liens
(subject only to Permitted Liens) any of the Collateral or any other property of
any Credit Party and its Subsidiaries, (c) establish and maintain the validity
and effectiveness of any of the Credit Documents and the validity, perfection
and priority of the Liens intended to be created thereby, and (d) better assure,
convey, grant, assign, transfer and confirm unto each Agent and each Lender the
rights now or hereafter intended to be granted to it under this Agreement or any
other Credit Document. Notwithstanding anything in this Section 7.13, no Credit
Party shall be required to take any Excluded Perfection Action.

Section 7.14 Intellectual Property. Each Credit Party shall, and will cause each
of its Subsidiaries to, enter into, and maintain in effect, a legally
enforceable agreement with each of its employees and subcontractors obligating
each such Person to assign to it, without any additional compensation, any
Intellectual Property Rights created, discovered or invented by such Person in
the course of such Person’s employment or engagement with it (except to the
extent prohibited by Applicable Law), and further requiring such Person to
cooperate with it, without any additional compensation, in connection with
securing and enforcing any Intellectual Property Rights therein; provided that
the foregoing shall not apply with respect to employees and subcontractors whose
job descriptions are of the type such that no such assignments are reasonably
foreseeable.

Section 7.15 Post-Closing Requirements.

(a) On or before the date 60 days after the Closing Date (or such later date
approved by the Administrative Agent), the Borrower shall either cause each
Non-Opinion Party either (i) to be merged into a Credit Party that is not a
Non-Opinion Party, whereby the survivor entity is the Credit Party that is not a
Non-Opinion Party or (ii) both (A) to be the subject of a written opinion of
counsel licensed in such Credit Party’s jurisdiction of formation and of New
York counsel, in each case addressed to the Administrative Agent, the Issuing
Bank and the Lenders and in form and substance satisfactory to the
Administrative Agent and (B) to the extent not delivered on or prior to the
Closing Date, to deliver or cause to be delivered original certificates
evidencing certificated Equity Interests of any Non-Opinion Party, together with
undated stock transfer powers executed in blank with respect thereto.

(b) On or before the date 30 days after the Closing Date (or such later date
approved by the Administrative Agent), the Borrower shall deliver (i) to the
Administrative Agent a lenders loss payable endorsement in a form reasonably
acceptable to the Administrative Agent related to the casualty insurance
maintained by the Borrower and (ii) to the Collateral Agent a lost share
affidavit with respect to those 99 shares of Ebix Asia Holdings, Inc. held by
the Borrower and evidenced by certificate number 1 and a replacement certificate
with respect to such shares.

(c) On or before the date 60 days after the Closing Date (or such later date
approved by the Administrative Agent), the Borrower shall deliver or cause to be
delivered to the Administrative Agent (i) a pledge agreement governed by Swedish
law and signed by the Borrower pledging to the Collateral Agent the Borrower’s
Equity Interests (limited in the case of the voting Equity Interests, to a
pledge of 65% of such Equity Interests 65%) in EIH Holdings KB and (ii) a
Swedish law legal opinion related to the enforceability of such pledge
agreement, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 8 NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations (other than
with respect to contingent Obligations for which no claim has been made and
Letters of Credit which have been cash collateralized or otherwise backstopped
in a manner reasonably satisfactory to the Issuing Bank and the Administrative
Agent) shall have been paid in full and the Aggregate Revolving Commitments
hereunder shall have expired or been terminated, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 8.

Section 8.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than (subject to Section 8.16):

(a) the Obligations;

(b) Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

(c) Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness, including, in each case of clauses (x) and (y), any such
Indebtedness acquired in connection with a Permitted Acquisition; provided, in
the case of clause (x), that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease, and, in the case of clause (y), that any
such Indebtedness shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness; provided further that the sum of the
aggregate principal amount of any Indebtedness under this clause (c) shall not
exceed at any time $5,000,000;

(d) Guarantees with respect to Indebtedness owing by the Borrower or any of its
Subsidiaries so long as (i) such Indebtedness being Guaranteed is otherwise
permitted under this Section 8.1 and (ii) the Indebtedness of any Subsidiary
that is not a Guarantor may only be guaranteed pursuant to this clause (d) by
another Subsidiary that is not a Guarantor or, to the extent permitted pursuant
to Section 8.5(c)(ii), a Credit Party;

(e) unsecured intercompany Indebtedness:

(i) owed by any Credit Party (other than a Non-Opinion Party) to another Credit
Party (other than a Non-Opinion Party);

(ii) owed by any Credit Party (other than a Non-Opinion Party) to any
Non-Guarantor Subsidiary; provided that such Indebtedness shall be subordinated
to the Obligations in a manner satisfactory to the Administrative Agent);

(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

(iv) owed by any Non-Guarantor Subsidiary to any Credit Party (other than a
Non-Opinion Party) to the extent permitted pursuant to Section 8.5(c)(ii);

(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by each Credit Party that a
Swap Agreement entered into for speculative purposes or of a speculative nature
is not a Swap Agreement entered into in the ordinary course of business to hedge
or mitigate risks);

 

83



--------------------------------------------------------------------------------

(g) Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business;

(h) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(i) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(j) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for Earn Out Obligations incurred in connection with
Permitted Acquisitions or dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries permitted hereunder;

(k) Indebtedness in respect of netting services, overdraft protections and
similar services in connection with customary deposit accounts maintained by the
Borrower or any of its Subsidiaries as part of its ordinary cash management
program so long as such Indebtedness is promptly repaid;

(l) performance Guarantees in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

(m) Indebtedness of the Borrower or any other Credit Party (other than a
Non-Opinion Party) incurred to finance a Permitted Acquisition; provided that
such Indebtedness is unsecured and expressly subordinated to the Obligations in
a manner acceptable to the Administrative Agent;

(n) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case, incurred in the ordinary course of business;

(o) Indebtedness consisting of overpayments received and to be refunded in the
ordinary course of business;

(p) the BSI Indebtedness; and

(q) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

Section 8.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except (subject to Section 8.16):

(a) Liens granted pursuant to any Credit Document;

(b) Liens existing as of the Closing Date and described in Schedule 8.2 and any
modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) any modification,
replacement, renewal or extension of the obligations secured or benefited
thereby is a Permitted Refinancing of such obligations and is otherwise
permitted by Section 8.1 and (iii) the direct or any contingent obligor with
respect thereto is not changed;

 

84



--------------------------------------------------------------------------------

(c) Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(c); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;

(d) Permitted Encumbrances;

(e) Liens granted by any Non-Guarantor Subsidiary in favor of the Borrower or
another Credit Party in respect of Indebtedness owed by such Non-Guarantor
Subsidiary to the Borrower or such other Credit Party and permitted by
Section 8.1; and

(f) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $5,000,000 at any time outstanding.

Section 8.3 Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, other than
(a) Restricted Payments by any Subsidiary to the Borrower, any other Subsidiary
and any other Person that owns a direct Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made, (b) the Borrower and
each Subsidiary may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person and (c) Permitted Restricted Payments.

Section 8.4 Burdensome Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Credit Party or any of their
respective Subsidiaries to create, incur or permit to exist any Lien upon any of
their respective property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
Applicable Law or by any Credit Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
8.4 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of specific property (including the
sale of a Subsidiary) not prohibited under this Agreement pending such sale,
provided such restrictions and conditions apply only to the specific property
that is to be sold and such sale is permitted hereunder and (iv) the foregoing
clause (a) shall not apply to (1) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (2) customary provisions in leases and other contracts restricting
the assignment thereof, (3) without limiting any obligations of any Credit Party
or Subsidiary under Section 7.11, contractual obligations that are binding on a
Credit Party or a Subsidiary thereof at the time such Credit Party becomes a
Credit Party or such Subsidiary first becomes a Subsidiary, so long as such
contractual obligation was not entered into in contemplation of such Person
becoming a Credit Party or Subsidiary thereof; (4) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be); or
(5) restrictions related to secured Indebtedness otherwise permitted to be
incurred hereunder that limit the right of the obligor to dispose of the assets
securing such Indebtedness.

 

85



--------------------------------------------------------------------------------

Section 8.5 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except (subject
to Section 8.12):

(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;

(b) equity Investments owned as of the Closing Date in any Subsidiary;

(c) (i) Investments by (A) any Credit Party in any other Credit Party; and
(B) any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary, and
(ii) Permitted Non-Credit Party Investments;

(d) Investments existing on the Closing Date and described on Schedule 8.5;

(e) Investments constituting Swap Agreements permitted by Section 8.1(f);

(f) Permitted Acquisitions;

(g) Guarantees constituting Indebtedness permitted by Section 8.1(d);

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Investments consisting of loans and advances to directors, officers, members
of management or employees of the Borrower and its Subsidiaries made in the
ordinary course of business (including any refinancings or such loans), in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

(j) advances of payroll payments to employees in the ordinary course of
business;

(k) promissory notes and other noncash consideration received in connection with
Dispositions permitted pursuant to Section 8.9 (subject to the proviso set forth
therein)

(l) deposits of cash made in the ordinary course of business to secure
performance of operating leases;

(m) Investments held by a Person who is acquired after the Closing Date pursuant
to a Permitted Acquisition, to the extent such Investments were not made in
contemplation of, or in connection with, such Permitted Acquisition and were in
existence on the date of such Permitted Acquisition;

(n) Investments constituting deposits, prepayments and other credits to
suppliers made in the ordinary course of business of the Borrower and its
Subsidiaries;

 

86



--------------------------------------------------------------------------------

(o) loans by a Credit Party to non-Guarantor Subsidiaries so long as the
proceeds of such loans are used to consummate a Permitted Acquisition
substantially concurrently with the receipt of such proceeds; and

(p) other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $5,000,000.

Notwithstanding the foregoing, (i) in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.3 and (ii) in no event
shall the Borrower or any Subsidiary make any Investment in any Non-Opinion
Party.

Section 8.6 Use of Proceeds. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, use the proceeds of any Credit Extension except pursuant to
Section 7.9 or in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
Exchange Act.

Section 8.7 Financial Covenants.

(a) Consolidated Leverage Ratio. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, permit the Consolidated Leverage Ratio as of the last
day of any Fiscal Quarter of the Borrower to be greater than 3.00 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, permit the Consolidated Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter of the Borrower to be
less than 1.50 to 1.00.

Section 8.8 Fundamental Changes. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, dissolve, liquidate, merge or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom (subject to Section 8.12):

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower so long as the Borrower is the
continuing or surviving entity and (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Guarantor
(other than a Non-Opinion Party) so long as the Guarantor shall be the
continuing or surviving entity, or simultaneously with such transaction the
continuing or surviving entity shall become a Guarantor and the Borrower and
such Guarantor (and each other relevant Credit Party) shall otherwise comply
with Section 7.11 in connection therewith;

(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Guarantor (other than a Non-Opinion Party), provided that, with respect to
any such Disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

 

87



--------------------------------------------------------------------------------

(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including any Permitted Acquisition), provided
that in the case of any merger involving a Wholly-Owned Subsidiary that is a
Domestic Subsidiary, (i) a Guarantor shall be the continuing or surviving entity
or (ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Guarantor and the Borrower and such Guarantor (and each other
relevant Credit Party) shall comply with Section 7.11 in connection therewith;
and

(f) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition, provided that (i) in
the case of a merger involving the Borrower or a Guarantor, the continuing or
surviving Person shall be the Borrower or such Guarantor and (ii) the continuing
or surviving Person shall be the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

Section 8.9 Dispositions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, Dispose of any asset, including any Equity Interest owned by
it, nor will any Credit Party permit any of its Subsidiaries to issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 8.5), except (subject to
Section 8.12):

(a) Dispositions of (i) inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business;

(b) Dispositions of assets to the Borrower or any Subsidiary (other than a
Non-Opinion Party); provided that any such sales, transfers or dispositions
involving a Non-Guarantor Subsidiary shall be made in compliance with Sections
8.5 and 8.11 and, if applicable, 8.8;

(c) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof;

(d) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(e) Dispositions of assets (other than Equity Interests in a Subsidiary unless
all Equity Interests in such Subsidiary are sold and such transaction is not
otherwise prohibited by Section 8.8) that are not permitted by any other clause
of this Section 8.9; provided that the aggregate fair market value of all assets
Disposed of in reliance upon this clause (e) during any Fiscal Year shall not
exceed $2,000,000;

provided that all Dispositions permitted by this Section 8.9 (other than those
permitted by paragraphs (b) and (d) above) shall be made for fair value and for
at least 75% cash consideration (it being understood, for the avoidance of
doubt, that promissory notes do not constitute cash consideration).

Section 8.10 Sales and Lease-Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Borrower or any Subsidiary (a) has sold or transferred or is
to sell or to transfer to any other Person (other than the Borrower or any other
Credit Party), or (b) intends to use for

 

88



--------------------------------------------------------------------------------

substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower to any Person (other than the Borrower or
any other Credit Party) in connection with such lease; provided that this
Section 8.10 shall not prohibit the sale and leaseback resulting from the
incurrence of any lease or purchase money financing with respect to any property
or asset entered into within 180 days of the acquisition of such property or
asset for the purpose of providing permanent financing of such property or
asset.

Section 8.11 Transactions with Affiliates. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower or
any its Subsidiaries on terms that are less favorable to such Credit Party or
such Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not an Affiliate of the Borrower or any of its
Subsidiaries; provided that the foregoing restriction shall not apply to (a) any
transaction between or among the Credit Parties and not involving any other
Affiliate, (b) any transaction between or among Non-Guarantor Subsidiaries and
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 8.3.

Section 8.12 Conduct of Business. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than the businesses engaged
in by such Credit Party or such Subsidiary on the Closing Date and businesses
that are substantially similar, related or incidental thereto.

Section 8.13 Accounting Policies; Fiscal Year. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) its Fiscal Year end.

Section 8.14 Amendments to Organizational Agreements. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or permit any amendments to
its Organizational Documents if such amendment could reasonably be expected to
be adverse to the Lenders or any Agent.

Section 8.15 BSI Transactions. Notwithstanding anything to the contrary
contained herein, so long as any BSI Indebtedness is outstanding, no Credit
Party will make any Investment in or to BSI or otherwise transfer any property
or assets to BSI.

Section 8.16 Material IP Subsidiaries. Notwithstanding anything to the contrary
in this Agreement, including in any of Sections 8.1 or 8.2, no Credit Party
shall, nor shall it permit any of its Subsidiaries to:

(a) permit any Material IP Subsidiary or any Subsidiary that is not a Credit
Party that owns, directly or indirectly, any Equity Interests of any Material IP
Subsidiary, to have any Indebtedness other than (i) Indebtedness under the
Credit Documents, (ii) intercompany Indebtedness otherwise permitted hereunder
and (iii) Indebtedness permitted by any of clauses (g), (h), (j), (k), (n) or
(o) of Section 8.1;

(b) permit any Material IP Subsidiary or any Subsidiary that is not a Credit
Party that owns, directly or indirectly, any Equity Interests of any Material IP
Subsidiary, directly or indirectly, to create, incur, assume or permit to exist
any Lien on or with respect to any property or asset of any kind (including any
document or instrument in respect of goods or accounts receivable), whether now
owned or hereafter acquired, created or licensed or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except (i) Liens granted pursuant to any
Credit Document, (ii) Liens granted to secure intercompany Indebtedness owing by
such Material IP Subsidiary to a Credit Party and (iii) Permitted Encumbrances;

 

89



--------------------------------------------------------------------------------

(c) permit any Intellectual Property Rights, any Owned Intellectual Property or
any license to use the Licensed Intellectual Property to fail at any time to be
free and clear of all restrictions (including covenants not to sue a third
party), court orders, injunctions, decrees, writs or Liens, whether by written
agreement or otherwise, except (i) Liens granted pursuant to any Credit
Document, (ii) Liens granted to secure intercompany Indebtedness owing to a
Credit Party and (iii) Permitted Encumbrances; or

(d) permit any Intellectual Property Rights acquired after the Closing Date,
whether pursuant to a Permitted Acquisition, an asset acquisition or otherwise,
to be held or owned by any Person other than (i) a Credit Party in the case of
any acquisition of Intellectual Property Rights from a Person organized under
the laws of (or a natural person resident in) the United States, any state
thereof or the District of Columbia or (ii) a Material IP Subsidiary in the case
of any acquisition of Intellectual Property Rights from a Person organized under
the laws of (or a natural person resident in) any other jurisdiction.

Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.

Section 9.1 Events of Default. If any one or more of the following conditions or
events shall occur:

(a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan or any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit, in either case when due,
whether at stated maturity, by acceleration or otherwise or (ii) within three
Business Days of when due any interest on any Loan or any fee or any other
amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
the Loans and Letters of Credit) in an aggregate principal amount of $5,000,000
or more, in each case beyond the grace or cure period, if any, provided
therefor; or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other term of (x) one or more items
of Indebtedness in the aggregate principal amounts referred to in clause
(i) above, or (y) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 7.1 (other than clause
(e), (f), (g)(ii), (g)(iii), (h) or (j) thereof), Section 7.2 (with respect to
the existence of any Credit Party), Section 7.9, Section 7.11 or any Section of
Section 8; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of their respective Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an Authorized Officer of any Credit Party
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or

 

90



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of their respective Subsidiaries in an involuntary case
under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of their respective
Subsidiaries under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
their respective Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Credit
Party or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any of their respective Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or any Credit Party or
any of their respective Subsidiaries shall make any assignment for the benefit
of creditors; (ii) any Credit Party or any of their respective Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iii) the board of
directors (or similar governing body) of any Credit Party or any of their
respective Subsidiaries or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clauses (i) or (ii) above or in Section 9.1(f); or

(h) Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $5,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has not denied
coverage) shall be entered or filed against any Credit Party or any of their
respective Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days; or
(ii) any non-monetary judgment or order shall be rendered against any Credit
Party or any of their respective Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty days; or

(i) Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates in excess of
$3,000,000 during the term hereof and which is not paid by the applicable due
date; or

(j) Change of Control. A Change of Control shall occur; or

(k) Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and

 

91



--------------------------------------------------------------------------------

owing) in accordance with the terms hereof) or shall be declared null and void,
or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, or
(ii) any Credit Party shall contest the validity or enforceability of any Credit
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party.

Section 9.2 Remedies. Upon the occurrence of any Event of Default described in
Section 9.1(f) or Section 9.1(g), automatically, and upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (a) the Revolving Commitment, if any, of each Lender and
the obligation of the Issuing Bank to issue any Letter of Credit shall
immediately terminate; (b) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (i) the unpaid principal amount of and accrued interest on
the Loans, (ii) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (iii) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (c) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents; and (d) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 9.1(f) and Section 9.1(g) to pay) to the Administrative Agent such
additional amounts of cash, to be held as security for such Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding under
arrangements acceptable to the Administrative Agent, equal to the Outstanding
Amount of the Letter of Credit Obligations at such time. Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default has been cured to the satisfaction of the
Required Lenders or waived in writing in accordance with the terms
of Section 11.4.

Section 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
each Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including all reasonable out-of-pocket fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative Agent
and the Collateral Agent, in each case in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders under the Credit Documents including all
reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and
Section 3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations under the Credit Documents ratably among such
parties in proportion to the respective amounts described in this clause Third
payable to them; and

 

92



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Swap Agreement, to
the extent such Secured Swap Agreement is permitted hereunder, (c) payments of
amounts due under any Secured Treasury Management Agreement, and (d) the
Administrative Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Bank or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Bank or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of each of the Administrative Agent
and the Collateral Agent pursuant to the terms of Section 10 for itself and its
Affiliates as if a “Lender” party hereto.

Section 10 AGENCY

Section 10.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(b) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Collateral Agent hereunder and under the other
Credit Documents and authorizes the Collateral Agent to take such action on its
behalf and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any Collateral Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any Collateral
Document, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein or therein, nor shall the Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any

 

93



--------------------------------------------------------------------------------

Collateral Document or otherwise exist against the Collateral Agent. The
Collateral Agent shall act on behalf of the Secured Parties with respect to any
Collateral and the Collateral Documents, and the Collateral Agent shall have all
of the benefits and immunities (i) provided to the Administrative Agent under
the Credit Documents with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Collateral or the Collateral Documents
as fully as if the term “Administrative Agent” as used in such Credit Documents
included the Collateral Agent with respect to such acts or omissions, and
(ii) as additionally provided herein or in the Collateral Documents with respect
to the Collateral Agent.

(c) The provisions of this Section are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank,
and no Credit Party nor any of its Subsidiaries shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 10.2 Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary of the Borrower or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

Section 10.3 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and each Agent’s duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

 

94



--------------------------------------------------------------------------------

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.4 and 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
and nonappealable judgment. Each Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent in writing by the Borrower, a Lender or the Issuing Bank.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Section 10.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for the Borrower and its Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as the case may be. No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

Section 10.6 Resignation or Removal of Agents.

(a) Any Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such

 

95



--------------------------------------------------------------------------------

successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders and the Issuing
Bank, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as an Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law by notice in writing to the Borrower and such Person
remove such Person as an Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by such Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Bank directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent or Collateral Agent, as the case may be
(other than any rights to indemnity payments or other payments then owed to the
retiring or removed Administrative Agent or Collateral Agent, as the case may
be), as of the Resignation Effective Date or the Removal Effective Date, as
applicable, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this
Section 10 and Section 11.2 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as an Agent.

Section 10.7 Non-Reliance on Agents and Other Lenders. Each of the Lenders and
the Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.

Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents,
syndication agents or other similar titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the Issuing Bank
hereunder.

 

96



--------------------------------------------------------------------------------

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agents and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Agents under Section 2.10 and
Section 11.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Agent, each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.10 and Section 11.2).

Section 10.10 Collateral Matters.

(a) The Lenders (including in its capacities as a potential Swap Provider and
potential Treasury Management Bank) and the Issuing Bank irrevocably authorize
the Administrative Agent and the Collateral Agent, at its option and in its
discretion,

(i) to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this Agreement and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance with the terms of this Agreement,
or (z) subject to Section 11.4, if approved, authorized or ratified in writing
by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(c); and

(iii) to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Credit Documents.

 

97



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under this Agreement pursuant to this Section.

(b) Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the respective Agents, on behalf of the
Secured Parties, in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Collateral Agent, and (ii) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

(d) No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Bank or any
Qualifying Treasury Management Bank, respectively, that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Bank and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this
clause (d). Furthermore, it is understood and agreed that the Qualifying Swap
Banks and Qualifying Treasury Management Banks, in their capacity as such, shall
not have any right to notice of any action or to consent to, direct or object to
any action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

Section 11 MISCELLANEOUS

Section 11.1 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Agent, the Borrower or any other Credit Party, to the address,
facsimile number or telephone number specified in Appendix B; and

(ii) if to any Lender, the Issuing Bank or the Swingline Lender, to the address,
facsimile number or telephone number in its Administrative Questionnaire on file
with the Administrative Agent.

 

98



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c) Change of Address, Etc. Any party hereto may change its address, facsimile
or telephone for notices and other communications hereunder by notice to the
other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or

 

99



--------------------------------------------------------------------------------

statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower or any of the other Credit Parties, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any other Credit Party’s
or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through the Platform.

Section 11.2 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Agents and, if reasonably
necessary, local and/or specialty counsel to the Agents, the Lenders and the
Issuing Bank taken as a whole (limited to one specialty counsel in any
reasonably necessary specialty and to one local counsel in each reasonably
necessary jurisdiction)) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by any Agent, any Lender or
the Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Agents, the Lenders and
the Issuing Bank taken as a whole, one local counsel in each relevant
jurisdiction for the Agents, the Lenders and the Issuing Bank taken as a whole,
one specialty counsel in each relevant specialty for the Agents, the Lenders and
the Issuing Bank taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to all such affected Persons similarly
situated, taken as a whole) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
for the Indemnitees taken as a whole, if reasonably necessary, one local counsel
in each relevant jurisdiction for the Indemnitees taken as a whole, if
reasonably necessary, one specialty counsel in each relevant specialty for the
Indemnitees taken as a whole and, solely in the case of a conflict of interest,
one additional counsel to all such affected Persons similarly situated, taken as
a whole), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement,

 

100



--------------------------------------------------------------------------------

any other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or
(y) disputes solely among Indemnitees (other than any claims against any
Indemnitee in its capacity as the Administrative Agent, the Collateral Agent, a
Joint Lead Arranger or Joint Book Runner, the Issuing Bank or the Swingline
Lender or any similar role under this Agreement or any other Credit Document or
any of their respective Related Parties (in each case, acting in its capacity as
such)) and not arising out of or involving any act or omission of any Credit
Party or any of their respective Subsidiaries or Affiliates (including their
respective officers, directors, employees or controlling persons). This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent), the Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (in each case, determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent) or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent) or the Issuing Bank in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of this
Agreement that provide that their obligations are several in nature, and not
joint and several.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each hereby waives, any claim
against any other such party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

 

101



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten Business Days after written demand therefor (including
delivery of copies of applicable invoices).

(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, the Collateral Agent, the Issuing Bank,
the Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Issuing Bank or its respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or its respective Affiliates may have. Each
of the Lenders and the Issuing Bank agrees to promptly notify the Borrower and
the Administrative Agent after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

Section 11.4 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents (other than any amendment required to give effect to Section 2.1(c),
which shall be subject only to the consent requirements set forth therein), or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Required Lenders and the
delivery of such amendment, modification, termination or waiver to the
Administrative Agent; provided that (i) the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
the Issuing Bank, (ii) each of the Fee Letter and any Auto Borrow Agreement may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (iii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Commitment, Loans and/or Letter of Credit Obligations of such
Lender may not be increased or extended without the consent of such Lender,
(iv) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous

 

102



--------------------------------------------------------------------------------

consent provisions set forth herein and (v) the Required Lenders shall determine
whether or not to allow any Credit Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding and such determination shall be binding
on all of the Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, no amendment, modification, termination, or consent shall
be effective if the effect thereof would:

(i) extend the Revolving Commitment Termination Date;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12 or the
application of funds pursuant to Section 9.3, as applicable;

(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of the
imposition of the Default Rate pursuant to Section 2.9) or any fee or premium
payable hereunder; provided that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) change the percentage of the outstanding principal amount of Loans that
is required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders” or “Revolving Commitment Percentage” or
modify the amount of the Revolving Commitment of any Lender;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or

(x) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

103



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans with the consent of the Swingline
Lender;

(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
the Issuing Bank; or

(iv) amend, modify, terminate or waive any provision of this Section 11 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

Section 11.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
financial institutions all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment, Loans and
obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (or contemporaneous
assignments to Approved Funds that equal at least the amounts specified in
subsection (b)(i)(B) of this Section in the aggregate) or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

104



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall have
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Commitments and
Loans assigned, except that this clause (ii) shall not apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of any Revolving Commitments.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient,

 

105



--------------------------------------------------------------------------------

upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.1, 3.2, 3.3 and 11.2 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. The
Borrower will execute and deliver on request, at its own expense, Notes to the
assignee evidencing the interests taken by way of assignment hereunder. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amounts
(and stated interest) of the Loans and Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. This Section shall be construed such that the
Loans are at all times maintained in registered form within the meanings of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the

 

106



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.2(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.3, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Sections 2.17 and 3.4 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or in connection with a Credit Party’s or
the Administrative Agent’s request for such information to comply with FATCA.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

107



--------------------------------------------------------------------------------

Section 11.7 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, Section 11.13 and Section 11.14 and the
agreements of the Lenders and the Agents set forth in Section 2.14, Section 10.3
and Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to any Agent,
the Issuing Bank, the Swingline Lender or the Lenders (or to any Agent, on
behalf of Lenders), or any Agent, the Issuing Bank or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 11.10 Severability. If any provision of this Agreement or any other
Credit Document shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions of this
Agreement and the other Credit Documents, or of such provision in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(c), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

108



--------------------------------------------------------------------------------

Section 11.13 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or

 

109



--------------------------------------------------------------------------------

similar legal process; provided that the Administrative Agent, the Collateral
Agent, the Issuing Bank or such Lender, as the case may be, hereby agrees that
it will notify the Borrower as soon as practicable under the circumstances in
the event of any such disclosure (other than any disclosure at the request of a
regulatory agency or authority or in connection with a routine filing,
examination, audit or review) by such Person unless such notification is
prohibited by Applicable Law or regulation, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in (including, for purposes hereof, any
new lenders invited to join hereunder on an increase in the Loans and/or
Aggregate Revolving Commitments hereunder, whether by exercise of an accordion,
by way of amendment or otherwise), any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower or its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided for herein, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, the Collateral Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning the Borrower or any Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities laws.

Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference

 

110



--------------------------------------------------------------------------------

between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and each of
the Credit Parties to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Credit Parties. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Laws, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

Section 11.17 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Collateral Agent or the Issuing Bank,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section 5,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by each Agent are arm’s-length commercial
transactions between the Credit Parties, on the one hand, and each Agent, on the
other hand, (ii) each of the Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Credit Parties is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (b)(i) each Agent is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for any Credit Party or any of their respective Affiliates
or any other Person and (ii) each Agent does not have any obligation to any
Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (c) each Agent and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and no
Agent has any obligation to disclose any of such interests to any Credit Party
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Credit Parties hereby waives and releases any claims that it may
have against any Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment, waiver, modification or consent
relating hereto shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms

 

111



--------------------------------------------------------------------------------

approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20 USA PATRIOT Act. Each Lender subject to the PATRIOT Act and each
Agent (for itself and not on behalf of any Lender) hereby notifies each of the
Credit Parties that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender or such Agent,
as applicable, to identify each of the Credit Parties in accordance with the
PATRIOT Act. The Credit Parties shall, promptly following a request by any Agent
or any Lender, provide all documentation and other information that such Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

Section 11.21 Conflicts. In the event there is a conflict or inconsistency
between this Agreement and any other Credit Document, the terms of this
Agreement shall control; provided that any provision of the Collateral Documents
which imposes additional burdens on the Borrower or any of its Subsidiaries or
further restricts the rights of the Borrower or any of its Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.

[Signatures on Following Page(s)]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     EBIX, INC., as the Borrower     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO GUARANTORS:     EBIX.COM,
INTERNATIONAL, INC., as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     JENQUEST, INC., as a
Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     E-Z DATA ACQUISITION
SUB, LLC, as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     PEAK PERFORMANCE
SOLUTIONS, INC., as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     BENEFIT SOFTWARE,
INCORPORATED, as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     PLANETSOFT HOLDINGS,
INC., as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

    EBIX INSURANCE AGENCY, INC., as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     EBIXLIFE, INC., as a
Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO     ACCLAMATION SYSTEMS,
INC., as a Guarantor     By:  

/s/ Robin Raina

    Name:   Robin Raina     Title:   President & CEO

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     AND COLLATERAL AGENT:     REGIONS BANK, as
Administrative Agent and Collateral Agent     By:  

/s/ Steven M. Hamil

    Name:   Steven M. Hamil     Title:   Senior Vice President

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

LENDERS:    

REGIONS BANK,

as a Lender

    By:  

/s/ Steven M. Hamil

    Name:   Steven M. Hamil     Title:   Senior Vice President

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Miho Shindo

Name:   Miho Shindo Title:   Associate

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:  

/s/ Russell Follansbee

Name:   Russell Follansbee Title:   Vice President

 

Signature Pages

Credit Agreement (2014)

Ebix, Inc.



--------------------------------------------------------------------------------

Appendix A – Lenders, Revolving Commitments and Revolving Commitment Percentages

 

Lender

   Revolving Commitment      Revolving Commitment
Percentage  

Regions Bank

   $ 60,000,000.00         40.000000000 % 

MUFG Union Bank, N.A.

   $ 50,000,000.00         33.333333333 % 

Silicon Valley Bank

   $ 40,000,000.00         26.666666667 %    

 

 

    

 

 

 

Totals

   $ 150,000,000.00         100.000000000 %    

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

Appendix B – Notice Information

BORROWER AND CREDIT PARTIES:

Ebix, Inc.

5 Concourse Parkway

Suite 3200

Atlanta, Georgia 30328

Attention: Darren Joseph

Telephone: 678-281-0307

Facsimile: 678-281-2039

Electronic Mail: djoseph@Ebix.com

With copies to (which shall not constitute notice)

Alston & Bird LLP

2828 North Harwood Drive

Suite 1800

Dallas, Texas 75080

Attention: Kate K. Moseley

Telephone: 214-922-3434

Facsimile: 214-922-3899

Electronic Mail: kate.moseley@alston.com

ADMINISTRATIVE AGENT:

Regions Bank, as Administrative Agent

521 East Morehead Street, Suite 200

Charlotte, NC 28202

Attention: Steve Hamil

Telephone: 704-941-6642

Facsimile: 704-941-6654

Electronic Mail: Steve.Hamil@regions.com

With copies to (other than in the case of a Notice and which shall not
constitute notice):

McGuireWoods LLP

201 North Tryon Street

Suite 3000

Charlotte, NC 28202

Attention: Kent Walker

Telephone: (704) 373-8961

Facsimile: (704) 444-8801

Electronic Mail: kentwalker@mcguirewoods.com

 

2



--------------------------------------------------------------------------------

COLLATERAL AGENT:

Regions Bank, as Collateral Agent

521 East Morehead Street, Suite 200

Charlotte, NC 28202

Attention: Steve Hamil

Telephone: 704-941-6642

Facsimile: 704-941-6654

Electronic Mail: Steve.Hamil@regions.com

 

3